               Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 1 of 48




 1                      
           Marquiz Law Office
 2           Professional Corporation
                        
 3           3088 Via Flaminia Court
              Henderson, NV 89052
 4            Phone: (702) 263-5533
               Fax: (702) 263-5532
 5          Craig A. Marquiz, Esq.
                NV Bar #7437
 6          MarquizLaw@cox.net
 7           Attorney for Plaintiff
 8                                  UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   TODD C. ENGEL,                                        Case No.:
11                            Plaintiff,
12   v.                                                    COMPLAINT
13   UNITED STATES OF AMERICA; NADIA                       &
     AHMED, individually and in her Official Capacity
14   as an Assistant United States Attorney for the U.S.   DEMAND FOR JURY TRIAL ON
     DEPARTMENT OF JUSTICE; STEVEN                         COUNTS ONE & TWO
15   MYHRE, individually and in his Official Capacity
     as an Assistant United States Attorney for the U.S.
16   DEPARTMENT OF JUSTICE; DANIEL
     BOGDEN, individually and in his Official
17   Capacity as an Assistant United States Attorney for
     the U.S. DEPARTMENT OF JUSTICE; DANIEL
18   P. LOVE, individually and in his Official Capacity
     as Special Agent for the U.S. BUREAU OF LAND
19   MANAGEMENT; MARK BRUNK, individually
     and in his Official Capacity as an Officer for the
20   U.S. BUREAU OF LAND MANAGEMENT;
     RAND STOVER, individually and in his Official
21   Capacity as an Officer for the U.S. BUREAU OF
     LAND MANAGEMENT; KENT KLEMAN
22   individually and in his Official Capacity as an
     Officer for the U.S. Bureau of Land Management;
23   and JOEL WILLIS, individually and in his Official
     Capacity as an Officer and Agent of the U.S.
24   FEDERAL BUREAU OF INVESTIGATION;
     DOES 1 through 100; and ROES 1 through 100,
25   inclusive,
26                            Defendants.
27
     ...
28
                  Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 2 of 48




 1           COMES NOW Plaintiff Todd C. Engel, by and through undersigned counsel, Craig A.
 2   Marquiz, Esq. of the Marquiz Law Office, P.C., and for his claims against Defendants the United
 3   States of America (“UNITED STATES”), Nadia Ahmed (“Ahmed”), Steven Myhre (“Myhre”),
 4   Daniel Bogden (“Bogden”), Daniel P. Love (“Love”), Mark Brunk (“Brunk”), Rand Stover
 5   (Stover”), Kent Kleman (“Kleman”) and Joel Willis (“Willis”), avers and alleges as follows:
 6                                      JURISDICTION & VENUE
 7           1.       This Court possesses original subject matter jurisdiction over Plaintiff’s
 8   affirmative claims for relief pursuant to 28 U.S.C. § 1331 (federal question jurisdiction),
 9   including, without limitation, Plaintiff’s: (a) 42 U.S.C. § 1983 claims against the individually-
10   named Defendants for their deprivation of Plaintiffs’ Constitutional rights (e.g., First, Second,
11   Fourth, Fifth, Eighth and Fourteenth Amendment rights) by persons acting under color of law;
12   (b) an implied cause of action under Bivens v. Six Unknown Named Agents of the Fed. Bureau of
13   Narcotics, 403 U.S. 388 (1971) for Defendants’ violation of Plaintiff’s First, Fourth, Fifth and
14   Eighth Amendment rights; (c) 42 U.S.C. § 1988 claims for the vindication of his civil rights
15   regarding the right to purchase, keep and bear arms; (d) 28 U.S.C. § 2202 claims for declaratory
16   relief; (e) pendent and supplemental jurisdiction over Plaintiff’s state and common law claims
17   which arise out of a common nucleus of operative facts as their federal jurisdictional granting
18   claims pursuant to 28 U.S.C. § 1367; and (f) exclusive jurisdiction of Plaintiff’s 28 U.S.C.
19   § 1346 Federal Tort Claims Act (“FTCA”) claims against the United States due to the negligent,
20   wrongful acts and/or omissions of the individually-named federal employees who, while acting
21   in the course and scope of their employment with their respective federal agencies, caused acts
22   and events to occur within this forum under circumstances where the United States, if a private
23   person, would be liable to Plaintiff as detailed in 28 U.S.C. § 2674 and the laws of the State of
24   Nevada where the Defendants’ acts or omissions occurred.
25           2.       Venue of this matter is properly before this Court pursuant to 28 U.S.C. § 1391
26   as the underlying actions and corresponding damages occurred within this District, the United
27   States is a named Defendant and several Defendants are officers or employees of the United
28   States within this District.

                                                       2
                 Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 3 of 48




 1                                               PARTIES
 2          3.       Plaintiff Todd C. Engel (“Engel”) is, and at all times was, an Idaho domiciliary
 3   and citizen of the United States who was wrongfully prosecuted and convicted due to an
 4   egregious, fabricated and sham proceeding advanced by the GOVERNMENT DEFENDANTS,
 5   defined below, in the United States District Court for the District of Nevada in United States v.
 6   Bundy et al., Case No. 2:16-cr-00046-GMN-PAL (“Underlying Action”).1 Notably, in the
 7   Underlying Action, the UNITED STATES spent hundreds of millions of dollars in a multi-state
 8   effort to falsely convict Plaintiff Engel, among others, of fabricated crimes purportedly dating
 9   back to 2014 and, to that end, forced Plaintiff to wrongfully endure fifty-four (54) months of
10   incarceration and monitoring, mostly at a sweltering federal-contractor prison in Pahrump,
11   Nevada and at Lompoc Penitentiary in Lompoc, California. During that time, Plaintiff Engel
12   suffered severe emotional, physical, mental, occupational and financial distress – damages and
13   injuries which continue to this day.
14          4.       Defendant Ahmed, upon information and belief is, and at all material times was,
15   a Nevada domiciliary and citizen of the United States; employed as an Assistant United States
16   Attorney (“AUSA”) in the United States Department of Justice (“DOJ”) for the District of
17   Nevada; and who caused acts and events to occur within this forum (i.e., in her individual
18
            1
19                   In the Underlying Action, nineteen (19) Bundy defendants, including Plaintiff
     Engel were separated into three (3) distinct trial groups; namely, the “Tier 1" (the alleged
20   “leadership” defendants); “Tier 2" (the claimed “mid-level leadership” defendants); and “Tier 3"
     (the alleged “gunmen”) groups. Due to prosecutorial misconduct, including, without limitation,
21   the intentional suppression of exculpatory evidence confirming, among other things, the
     innocence of Plaintiff, along with the government’s knowing and intentional use of fabricated
22   evidence to secure an indictment against him, the first and only trial of the Tier 1 defendants was
     dismissed in January 2018. Shortly thereafter, all charges against the Tier 2 group were
23   dismissed based upon the United States own motion to dismiss their Superseding Indictments
     with prejudice. From February 6, 2017 through April 24, 2017, however, Plaintiff Engel was
24   forced to endure a trial as part of the GOVERNMENT DEFENDANTS Tier 3 proceeding. As
25   noted below, Plaintiff Engel was wrongfully convicted on two charges that were subsequently
     vacated by the U.S. Ninth Circuit Court of Appeals due to the egregious violation of Plaintiff’s
26   Sixth Amendment rights. Although the Judgment of the District Court was vacated, the matter
     was remanded for further proceedings / re-trail. The GOVERNMENT DEFENDANTS,
27   however, recognizing the adverse implications associated with their dismissal of the Tier 1 and
     Tier 2 matters, voluntarily moved to dismiss all further proceedings against Plaintiff Engel, and
28   on September 10, 2020, Plaintiff Engel was released from custody.

                                                      3
                 Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 4 of 48




 1   capacity as to certain acts and, as to others, in her official capacity in the scope and course of her
 2   employment with the DOJ) from which Plaintiff’s claims arose.
 3          5.       Defendant Myhre, upon information and belief is, and at all material times was, a
 4   Nevada domiciliary and citizen of the United States; employed as an AUSA by the DOJ for the
 5   District of Nevada; who, at certain times, served as the acting U.S. Attorney for the District of
 6   Nevada; and who caused acts and events to occur within this forum (i.e., in his individual
 7   capacity as to certain acts and, as to others, in his official capacity in the scope and course of his
 8   employment with the DOJ) from which Plaintiff’s claims arose.
 9          6.       Defendant Bogden, upon information and belief is, and at all material times was,
10   a Nevada domiciliary and citizen of the United States; employed as an AUSA by the DOJ for the
11   District of Nevada; who, at certain times, served as the acting U.S. Attorney for the District of
12   Nevada; and who caused acts and events to occur within this forum (i.e., in his individual
13   capacity as to certain acts and, as to others, in his official capacity in the scope and course of his
14   employment with the DOJ) from which Plaintiff’s claims arose.
15          7.       Defendant Willis, upon information and belief is, and at all material times was, a
16   Nevada domiciliary and citizen of the United States; employed as an officer / agent by the FBI in
17   this District; and who caused acts and events to occur within this forum (i.e., in his individual
18   capacity as to certain acts and, as to others, in his official capacity in the scope and course of his
19   employment with the FBI) from which Plaintiff’s claims arose.
20          8.       Defendant Love, upon information and belief is, and at all material times was, a
21   Nevada domiciliary and citizen of the United States; employed as an agent of the BLM (an
22   agency of Defendant UNITED STATES and its DOI) in this District; who served as the Special
23   Agent in Charge (“SAC”) of the BLM’s Gold Butte Cattle Impoundmount Operation in
24   approximately April 2014; and who caused acts and events to occur within this forum (i.e., in his
25   individual capacity as to certain acts and, as to others, in his official capacity in the scope and
26   course of his employment with the BLM / DOI) from which Plaintiff’s claims arose.
27          9.       Defendant Stover, upon information and belief is, and at all material times was, a
28   Nevada domiciliary and citizen of the United States; employed as an officer of the BLM in this


                                                        4
               Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 5 of 48




 1   District; and who caused acts and events to occur within this forum (i.e., in his individual
 2   capacity as to certain acts and, as to others, in his official capacity in the scope and course of his
 3   employment with the BLM / DOI) from which Plaintiff’s claims arose.
 4          10.      Defendant Brunk, upon information and belief is, and at all material times was, a
 5   Nevada domiciliary and citizen of the United States; employed as an officer of the BLM in this
 6   District; and who caused acts and events to occur within this forum (i.e., in his individual
 7   capacity as to certain acts and, as to others, in his official capacity in the scope and course of his
 8   employment with the BLM / DOI) from which Plaintiff’s claims arose.
 9          11.      Defendant Kleman, upon information and belief is, and at all material times was,
10   a Nevada domiciliary and citizen of the United States; employed as an officer of the BLM in this
11   District; who served as its Assistant Special Agent in Charge (“ASAC”); and who caused acts
12   and events to occur within this forum (i.e., in his individual capacity as to certain acts and, as to
13   others, in his official capacity in the scope and course of his employment with the BLM / DOI)
14   from which Plaintiff’s claims arose.
15          12.      Defendant UNITED STATES is the federal government and, through its various
16   agencies (e.g., the DOJ, FBI, DOI and BLM, described more specifically below) and employees
17   (i.e., Defendants Ahmed, Myhre, Bogden, Willis, Love, Stover, Brunk and Kleman) - each of
18   whom, for purposes of Plaintiff’s Federal Tort Claims Act (“FTCA”) claims, was acting within
19   her/his official capacity and within the scope and course of her/his employment with the
20   applicable federal agency – caused acts and events to occur within this forum from which
21   Plaintiff’s claims arose.
22                   A.     The DOJ is, and at all material times was, an Executive Department and
23   agency of Defendant UNITED STATES; responsible for the enforcement of law and the
24   administration of justice within the United States and doing business in this District; the
25   administrator of several law enforcement agencies, including, without limitation, the FBI; and the
26   employer of Defendants Ahmed, Myhre and Bogden.
27   ...
28   ...


                                                        5
               Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 6 of 48




 1                   B.     The FBI is, and at all material times was, the investigative arm of
 2   Defendant UNITED STATES and DOJ; doing business in this District; and the employer of
 3   Defendant Willis.
 4                   C.     The DOI is, and at all material times was, an Executive Department and
 5   agency of Defendant UNITED STATES; responsible for the management and conservation of
 6   federal lands and natural resources through the BLM (the employer of Defendants Love, Stover,
 7   Brunk and Kleman) with both agencies doing business in this District.
 8          13.      Defendants Ahmed, Myhre, Bogden, Willis, Love, Stover, Brunk and Kleman
 9   shall hereinafter collectively be referred to as the “GOVERNMENT DEFENDANTS.”
10          14.      Upon information and belief, Defendants identified as DOES 1 through 100 and
11   ROES 1 through 100, whether individual, corporate, associate, governmental or otherwise,
12   caused acts and events to occur within this forum from which Plaintiff’s claims arose. The true
13   names and capacities of these parties is not currently known by Plaintiff, and once such identities
14   become known, Plaintiff will seek leave of Court to amend their Complaint accordingly.
15                                    STATEMENT OF THE CASE
16          15.      Plaintiff fully incorporates herein by reference all allegations contained in
17   paragraphs 1 through 14 of this Complaint.
18          16.      In the early 1850's (many years before Nevada as an unincorporated territory of
19   the United States was admitted to the Union on October 31, 1864), ancestors of Cliven Bundy
20   (a Mesquite, Nevada cattle rancher) migrated to Clark County, Nevada, and ultimately secured
21   deeds from the State of Nevada to land all along the Gold Butte region.
22          17.      Upon that land, the Bundy family formed the Bundy Ranch as a living testimony
23   of their family history, work ethic, pride and patriotism - a legacy which serves as an integral
24   part of our American history and the development of the Great Basin region throughout the
25   Western United States.
26          18.      Over the generations, the Bundy family invested their blood, sweat, tears and
27   considerable labor, materials and expense to improve the Bundy Ranch, including, without
28   ...


                                                      6
               Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 7 of 48




 1   limitation, developing numerous artesian springs / aquifers on the Gold Butte mountain range,
 2   and securing title from the State of Nevada to the accompanying water rights.
 3          19.      Those springs, in turn, have served as a life force for the Bundy family’s cattle
 4   that were lawfully grazing on the Bundy Ranch and its surrounding lands.
 5          20.      Upon information and belief, as part of an egregious plan to eliminate ranching
 6   operations within the region, divest or otherwise acquire the private water rights held by those
 7   ranchers, including, without limitation, the Bundy family, and to sell-off or otherwise lease those
 8   rights for commercial development or other land-use purposes, the DOI / BLM sought to wage
 9   economic and financial warfare against the ranchers by imposing restrictive grazing permits and
10   fees, and limiting the number of cattle that could graze upon those lands.
11          21.      To that end, in 1998, the UNITED STATES through the DOJ and AUSA’s
12   Ahmed and Bogden initiated a civil suit against Cliven Bundy in the United States District Court
13   for the District of Nevada, Case No. 2:98-cv-00531, seeking monetary damages for his refusal to
14   obtain BLM grazing permits and pay the corresponding fees. That action, United States v.
15   Cliven Bundy, resulted in a $1 million judgment in favor of the UNITED STATES - a majority of
16   which constituted fines, penalties and interest.
17          22.      Armed with that judgment, the GOVERNMENT DEFENDANTS conspired
18   together and orchestrated a fraudulent scheme to entice Cliven Bundy and his supporters,
19   including, without limitation, Plaintiff Engel into an armed confrontation in April 2014
20   stemming from, among other things: the rounding-up and seizure of certain Bundy Ranch cattle,
21   and staging of same in Bunkerville, Nevada; the egregious execution of other cattle from
22   helicopters circling the Bundy Ranch and surrounding Gold Butte area; and their unauthorized
23   destruction of various Bundy family spring sites.
24          23.      The round-up operation was intentionally and deliberately carried out, upon
25   information and belief, at the specific direction of Defendants Ahmed, Myhre, Bogden, Love,
26   Stover, Brunk and Kleman in a brutal, violent and aggressive manner.
27          24.      Notably, upon information and belief, BLM SAC Love and Officer Stover
28   determined that violent, aggressive, excessive and authoritarian tactics would force Cliven Bundy


                                                        7
               Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 8 of 48




 1   and his supporters (including Plaintiff Engel) to react or otherwise respond physically, and
 2   thereby “justify” the GOVERNMENT DEFENDANTS’ planned “use of force in the Cattle
 3   Impoundment Operation.
 4          25.      To that end, a whistleblower memorandum authored by BLM Special Agent
 5   Larry Wooten in November 2017 expressly documented and memorialized Defendant Love’s
 6   stated intention to violently kick Cliven Bundy in the mouth as other BLM agents arrested him
 7   and took him to the ground.
 8          26.      The GOVERNMENT DEFENDANTS’ Cattle Impoundment Operation and
 9   resulting “standoff” proved to be an absolute disaster for the GOVERNMENT DEFENDANTS;
10   notably, hundreds of protestors, including, without limitation, Plaintiff Engel, came out to
11   support the Bundy family, express their anger for the federal government’s abuse of power, its
12   usurpation of State’s rights and the unconstitutional taking and destruction of private property in
13   violation of law.
14          27.      Notably, on April 6, 2014, Plaintiff Engel, while watching FOX News (national),
15   became concerned when he observed a news report detailing the existence of helicopters and
16   heavily-armed federal BLM officers around a cattle-rancher’s property in Mesquite, Nevada.
17   Immediately thereafter, Plaintiff Engel began monitoring social media and other news outlets to
18   gain additional information as to what was taking place and why. In the course of that
19   information-gathering process, Plaintiff Engel reviewed: (a) a video detailing Dave Bundy’s
20   arrest by federal law enforcement officers after Dave Bundy lawfully captured photographs of
21   federal sniper teams located on a hillside near the Bundy Ranch; (b) a video detailing the
22   throwing / body-slamming of a 60-year old woman (Margaret Houston) to the ground by federal
23   law enforcement officers from the BLM in the same general area; (c) federal law enforcement
24   officers release of an attack dog and their assault upon the cattle rancher’s son (Ammon Bundy),
25   including, without limitation, their tasing of him; and (d) a news agency’s interview of Cliven
26   Bundy wherein Mr. Bundy described that the Bundy Ranch was surrounded by federal snipers.
27          28.      Based upon the foregoing, Plaintiff Engel was concerned that the situation
28   brewing in Nevada would rapidly escalate to another Ruby Ridge incident and, desirous of


                                                      8
               Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 9 of 48




 1   showing his support for the Bundy family and to hopefully de-escalate the matter, made the
 2   decision to travel from Idaho to Bunkerville, Nevada on April 10, 2014.
 3          29.      Plaintiff Engel arrived in Bunkerville, Nevada on the morning of April 12, 2014
 4   and, upon his arrival, learned that Cliven Bundy and others had gathered at a stage to protest the
 5   Government’s taking of the Bundy Family’s cattle. After listening to Cliven Bundy, Ammon
 6   Bundy and Clark County Sheriff Doug Gillespie speak, Plaintiff Engel learned that the State of
 7   Nevada had intervened and directed the BLM to stand-down on their Cattle Impoundment
 8   Operation. Notably, as a result, the BLM would be leaving the area, removing their assets and
 9   that the Bundy Family’s cattle were going to be released.
10          30.      Based upon that information, the crowd that had assembled, including, without
11   limitation, Plaintiff Engel, all traveled to the Toquop Wash to observe the release of the Bundy
12   Family’s cattle from the BLM impoundment area. Upon his arrival at the Toquop Wash parking
13   area, Plaintiff Engel learned from another protestor that the Government had not yet dispersed
14   and that there were federal law enforcement officers aiming assault weapons at protestors that
15   had gathered under the Toquop Wash bridge. Plaintiff Engel, and dozens of other people,
16   immediately walked to the top of the bridge and, at that time, Plaintiff observed federal officers
17   pointing high-powered assault rifles at him and others on and underneath the bridge.
18          31.      Approximately thirteen (13) minutes later, Plaintiff Engel moved away from the
19   bridge toward the Toquop Wash parking area to locate State or local law enforcement officers
20   who might be able to render assistance. Ultimately, Plaintiff Engel encountered Nevada
21   Highway Patrol Sergeant Shannon Serena and Trooper Clay Madsen and asked for their
22   assistance in de-escalating the matter. Notably, Plaintiff Engel accompanied these two State law
23   enforcement officers back to the Toquop Wash bridge and identified where he observed federal
24   officers pointing the high-powered sniped and assault rifles at him and others on and under the
25   bridge. Sergeant Serena immediately telephoned the Las Vegas Metropolitan Police Department
26   and spoke with a high-ranking Officer who was already on-scene. Upon information and belief,
27   that same LVMPD Officer approached several federal law enforcement officers and directed that
28   ...


                                                      9
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 10 of 48




 1   they immediately lower their rifles and holster their weapons. The federal officers complied and,
 2   shortly thereafter, all federal officers dispersed and left the scene.
 3           32.     Although Plaintiff Engel did not engage in any wrongful conduct (and, in fact,
 4   was deemed by Sergeant Serena to have been helpful in de-escalating the situation according to
 5   Sergeant Serena’s trial testimony), Plaintiff Engel, nevertheless, was: wrongfully arrested,
 6   detained, imprisoned and in-custody for over four and one-half (4 ½) years (i.e., 54 months and 1
 7   week), in federally-contracted prisons, including, without limitation, a prison in Pahrump,
 8   Nevada and Lompoc Penitentiary in Lompoc, California (i.e., before being released from custody
 9   based upon the UNITED STATES motion to dismiss his case based, in part, upon: (a) the Ninth
10   Circuit Court of Appeal’s determination that he was wrongfully convicted on two criminal counts
11   (i.e., obstruction of justice under 18 U.S.C. § 1503; and Interstate Travel in Aid of Extortion
12   under 18 USC § 1952) in violation of his Sixth Amendment right to self-representation; and
13   (b) the judicially-determined wrongdoings, including, without limitation, prosecutorial
14   misconduct, the GOVERNMENT DEFENDANTS’ knowing and intentional use of fabricated
15   evidence to wrongfully arrest, detain, convict and imprison Plaintiff, and said Defendants
16   knowing and intentional failure to disclose extensive exculpatory evidence memorializing same).
17   During that time, Plaintiff Engel was wrongfully separated from his family, friends and loved
18   ones and forced to endure the GOVERNMENT DEFENDANTS’ rogue prosecution based upon
19   on fabricated charges for crimes he did not commit. Further, prior to his arrest, Plaintiff Engel
20   was subjected to “Mandatory Security Screening” each time he sought to board a commercial
21   flight and, since that time, has been precluded from purchasing firearms based upon the
22   GOVERNMENT DEFENDANTS’ designation of him as a “domestic terrorist.”
23           33.     Notably, Plaintiff Engel was falsely indicted in the Underlying Action on eleven
24   (11) felony counts, including, without limitation, conspiracy, conspiracy to impede federal
25   officers, assaulting, threatening, extorting, and obstructing federal officers, and four (4) counts of
26   using firearms in crimes of violence resulting from a “standoff” with agents of the BLM and
27   other federal agencies near Bunkerville, Nevada in connection with the GOVERNMENT
28   DEFENDANTS’ Cattle Impoundment Operation.


                                                       10
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 11 of 48




 1   Federal Employee Defendants’ Individualized Conduct & Personal Liability Therefor
 2          34.     Plaintiff fully incorporates herein by this reference all allegations contained in
 3   paragraphs 1 through 33 of this Complaint.
 4          35.     Normally federal prosecutors, as advocates, enjoy near absolute immunity from
 5   lawsuits over their conduct. However, when, as here, prosecutors abandon the confines of their
 6   offices and assume the role of an investigator, they are exposed to the same liability which
 7   attaches to any officer or investigator for performing that investigative function. See Buckley v.
 8   Fitzsimmons, 509 U.S. 259, 273-74 (1993).
 9          36.     The conduct of Defendants Ahmed, Myhre and Bogden here presents the
10   quintessential example of prosecutors abandoning their prosecutorial role, assuming the role of
11   investigators and removing their absolute immunity veils.
12          37.     Notably, a March 27, 2014 e-mail authored by a BLM agent (whose name was
13   redacted in court documents from the Underlying Action) to Sal Lauro, BLM Director of the
14   Office of Law Enforcement & Security (“OLES”), and Amy Lueders, BLM’s Nevada State
15   Director, confirmed that the U.S. Attorneys Office (led by Defendant Bogden in 2014) was
16   “attempting to direct [the] law enforcement efforts” and was actually planning and staging the
17   events well before the rogue criminal prosecution commenced. Namely:
18                  [a]s for the rest of the operational guidance, it appears the NV USA is
                    directing tactical decisions, something I’ve never seen in 19 years of
19                  law enforcement....[I]’m in a unique situation in which I must work with
                    a prosecution agency that is attempt[ing] to direct my enforcement efforts.
20                  (Emphasis Added).
21          38.     Further, where, as here, prosecutors knowingly obtain false statements from
22   witnesses for the purpose of prosecuting another, it is a fabrication of evidence for which
23   absolute immunity is not available. Milstein v. Cooley, 257 F.3d 1004, 1011 (9th Cir. 2001).
24          39.     Moreover, since Defendants Ahmed, Myhre, Bogden, Love, Brunk, Stover,
25   Kleman and Willis “knew or reasonably should have known that the action[s] [they] took within
26   [their] sphere of official responsibility would violate the constitutional rights of the
27   [PLAINTIFF], or [because they] took the action[s] with ... malicious intent[] to cause a
28   deprivation of constitutional rights or other injury,” the individually-named Defendants similarly


                                                       11
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 12 of 48




 1   abandoned any claim, right or entitlement to qualified immunity regarding their unconstitutional
 2   conduct. Harlow v. Fitzgerald, 457 U.S. 800, 815 (1982).
 3          40.     Under the direction, guidance and control of Defendants Ahmed, Myhre and
 4   Bogden, Defendants Love, Stover, Brunk, Kleman and others carefully prepared and fabricated
 5   evidence throughout the investigation stage of the Underlying Action, and knowingly,
 6   intentionally and willfully concealed exculpatory evidence regarding Plaintiff’s innocence and
 7   the outrageous, unlawful and unconstitutional aspects of the GOVERNMENT DEFENDANTS’
 8   conduct related thereto.
 9          41.     For example, Defendants Willis, Love, Brunk, Stover and Kleman along with
10   other agents and officers of the FBI and BLM, intentionally and systematically fabricated, shaped
11   and “clarified” evidence and testimony, altered records, withheld evidence, and gave false
12   testimony so that the GOVERNMENT DEFENDANTS could falsely accuse, obtain grand jury
13   indictments against, detain, prosecute and convict Plaintiff of crimes he did not commit.
14          42.     In the days following the April 12, 2014 “standoff” and cattle release, many
15   GOVERNMENT DEFENDANT witnesses authored reports and gave interviews. Notably,
16   Defendant Brunk reported that, on April 6, 2014, he witnessed Dave Bundy’s false arrest from a
17   hilltop where Defendant Brunk “was acting as a spotter/observer for a BLM sniper.” Nearly a
18   year later, on February 24, 2015, Defendant Willis attempted to “correct” Defendant Brunk’s
19   prior statement by having Defendant Brunk “clarify” that he “never acted as a spotter/observer
20   for a BLM sniper, nor did he ever tell the FBI [that] he acted as a spotter/observer for a BLM
21   sniper during his original interview.”
22          43.     Upon information and belief, Defendant Willis attempted to “correct” the record
23   and his subsequent testimony to protect himself and Defendants Ahmed, Myhre and Bogden
24   from prosecution for providing or otherwise suborning contrary, perjured testimony before the
25   Grand Jury, and to assist the GOVERNMENT DEFENDANTS in furtherance of their unlawful
26   conspiracy. Upon information and belief, Defendant Willis’s clandestine attempt to “clarify” the
27   statement of an employee of another federal agency (the BLM) was performed at the direction of
28   Defendants Ahmed, Myhre and Bogden. In this regard, Defendants Ahmed, Myhre, Bogden and


                                                     12
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 13 of 48




 1   Willis each knew that Defendant Brunk’s prior witness statement was true and correct and, to
 2   conceal that truth and shroud their own misconduct, said Defendants falsified evidence and
 3   withheld exculpatory evidence to ensure that the GOVERNMENT DEFENDANTS’ “version of
 4   events” matched the fabricated record that Defendants Ahmed, Myhre, Bogden and Willis had
 5   presented to the Grand Jury to secure rogue indictments against Plaintiff. Not only did
 6   Defendants Ahmed, Myhre, Bogden and Willis falsely inform the Grand Jury that the UNITED
 7   STATES did not deploy snipers in 2014, these same Defendants later drafted the indictments to
 8   wrongly accuse the Bundy defendants, including Plaintiff, of falsely alleging that there were.
 9          44.     In furtherance of the GOVERNMENT DEFENDANTS’ fabricated scheme,
10   Defendant Love cloaked the BLM Cattle Impoundment Operation as merely an effort to enforce
11   a 2013 civil court order obtained by Defendants Ahmed and Bogden. In reality, however, the
12   primary purpose behind the 2014 Cattle Impoundment Operation was to frame and entrap Cliven
13   Bundy and other supporters, including Plaintiff Engel, to react or otherwise physically respond to
14   the GOVERNMENT DEFENDANTS’ violent, aggressive, excessive and authoritarian tactics,
15   and thereby, “justify” the GOVERNMENT DEFENDANTS’ planned “use of force” and their
16   fabrication of criminal charges against them.
17          45.     To that end, the GOVERNMENT DEFENDANTS staged a confrontation between
18   the Bundys and BLM “contract cowboys” during a local television news interview on March 28,
19   2014. Notably, Defendants Love and Stover coordinated, timed and orchestrated the arrival of
20   the BLM-hired “contract cowboys” and their corresponding equipment to coincide with a pre-
21   arranged television interview between Cliven Bundy and his sons with KLAS Channel 8 News at
22   that same location (an interview, upon information and belief, that was surreptitiously arranged
23   by Defendants Love and Stover).
24          46.     Defendants Love and Stover secretly filmed the encounter between the Bundys
25   and the BLM’s “contract cowboys” with the intent of provoking violence and/or hostilities
26   between them – conduct which, in turn, would prompt law enforcement intervention and the
27   planned arrests of Cliven Bundy and his supporters. The Bundys and their supporters, however,
28   did not respond to the BLM’s “contract cowboys” provocation and, instead, peacefully


                                                     13
               Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 14 of 48




 1   photographed the “contract cowboys” to memorialize the incident and the egregious attempt by
 2   the GOVERNMENT DEFENDANTS to entrap or otherwise provoke the Bundys into a violent
 3   response.
 4          47.     Notwithstanding the foregoing, the UNITED STATES would later use video from
 5   this March 28, 2014 BLM “contract cowboy” incident to intentionally mislead a federal grand
 6   jury into issuing indictments, essentially spinning this incident as an example of the Bundys’
 7   provocation of the BLM, including their violent response to the BLM’s Cattle Impoundment
 8   Operation and its “stand-off” area near the Toquop Wash and Interstate-15 in Clark County,
 9   Nevada.
10          48.     Moreover, during their investigative efforts in 2013 and leading up to the
11   March and April 2014 incidents, DOJ representatives, including, without limitation, Defendants
12   Ahmed, Myhre and Bogden, upon information and belief, knowingly, intentionally and willfully
13   modified, revised and supplemented the operational plan proposed by Defendants Love and
14   Stover to ensure that the final Cattle Impoundment Operation would, among other things:
15   outrage the ranching community, especially the Bundy family and their supporters, including
16   Plaintiff Engel; provoke a confrontation between them; and entrap the Bundy family and their
17   supporters, including, without limitation, Plaintiff Engel, into responding with physical acts of
18   violence that would justify the GOVERNMENT DEFENDANTS’ arrest, detainment and
19   incarceration of Cliven Bundy and other Bundy family supporters, including, without limitation,
20   Plaintiff Engel and the other Tier 2 and Tier 3 supporters.
21          49.      Pursuant to that scheme, the GOVERNMENT DEFENDANTS closed to the
22   public nearly six hundred thousand (600,000) acres of land in the Gold Butte and Overton Arm
23   areas, and purposefully forced all those who wanted to challenge the GOVERNMENT
24   DEFENDANTS’ actions to do so at one of two small dirt parcels adjacent to highways in the
25   Bunkerville area known as “First Amendment Zones.” Notably, these two areas, located a
26   considerable distance away from the BLM’s Cattle Impoundment Operation and orchestrated
27   “staging area,” were, upon information and belief, purposefully selected by Defendants Ahmed,
28   Myhre and Bogden, Love, Stover and Brunk, among others, to maximize the impairment of any


                                                     14
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 15 of 48




 1   protestor’s First Amendment rights, including, without limitation, the Bundy Family members,
 2   their supporters and Plaintiff Engel, and incite those who would protest against the
 3   GOVERNMENT DEFENDANTS’ rogue operation and unconstitutional conduct (e.g., the
 4   purposeful destruction of the Bundy family’s spring sites/artesian wells and accompanying water
 5   rights), into a physical altercation.
 6           50.     In particular, the GOVERNMENT DEFENDANTS’ egregious plan, orchestrated
 7   by Defendants Ahmed, Myhre and Bogden, Love, Stover and Brunk, among others: seized cattle
 8   belonging to Cliven Bundy and the Bundy Ranch; visibly transported same to the BLM’s
 9   “staging area;” demonstrably shoot several other cattle from helicopters circling the Bundy
10   Ranch and surrounding areas; and, after having destroyed several thousands of dollars worth of
11   the Bundy family’s water right improvements and artesian springs / aquifers, purposefully
12   paraded a convoy of DOI / BLM vehicles and other construction demolition equipment
13   before the Bundys, the Tier 2 Plaintiffs and their supporters to provoke them into resisting or
14   otherwise defying the GOVERNMENT DEFENDANTS’ efforts.
15           51.     In furtherance of that same scheme, the GOVERNMENT DEFENDANTS, and
16   others at their direction and control, later brutally arrested, assaulted, beat and kicked
17   Dave Bundy (Cliven Bundy’s son), as Defendants Ahmed, Myhre, Bogden, Love, Stover and
18   Brunk, among others, had planned.
19           52.     Plaintiff Engel became aware of the GOVERNMENT DEFENDANTS’ egregious
20   conduct on the nightly news from his home in Idaho and on social media outlets that had
21   published content regarding the GOVERNMENT DEFENDANTS’ violation of multiple
22   constitutional rights of American citizens and the physical violence inflicted upon Dave Bundy.
23           53.     Throughout that entire investigative / pre-judicial process, Defendants Ahmed,
24   Myhre, Bogden, Love, Stover and Brunk, among others, purposefully, intentionally and
25   knowingly sought to infringe upon various well-known and clearly understood federal and state
26   constitutional rights for the calculated and orchestrated purpose to entrap the Bundys and their
27   supporters, including, without limitation, Plaintiff Engel, and instigate them into physically or
28   ...


                                                       15
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 16 of 48




 1   violently responding to the GOVERNMENT DEFENDANTS’ egregious actions and interference
 2   with those rights.
 3          54.     Although the GOVERNMENT DEFENDANTS collectively knew that their
 4   concocted charges were false, they, nevertheless, deceptively attempted to strong-arm Plaintiff
 5   Engel into accepting a plea (knowing that any such agreement could be used against all of the the
 6   other named Bundy defendants in the Underlying Action). In this regard, the GOVERNMENT
 7   DEFENDANTS, at the direction of Defendants Ahmed, Myhre and Bogden, advised Plaintiff,
 8   among other things, that: a conviction against him on all counts would impose mandatory
 9   minimum life sentences which would separate him from his friends, family and loved ones for
10   many years – an outcome that could be avoided if he simply pled guilty to one or more of the
11   bogus conspiracy charges and accepted a plea of 10 years in jail, rather than spending the rest of
12   his life behind bars.
13          55.     The GOVERNMENT DEFENDANTS, at the direction of Defendants Ahmed,
14   Myhre and Bogden, directed that informants be planted among Plaintiff Engel during his
15   incarceration and that other inmates housed with him surreptitiously be offered the immediate
16   release from custody if those inmates would testify falsely against Plaintiff Engel and the other
17   Bundy Defendants regarding the GOVERNMENT DEFENDANTS’ concocted criminal charges.
18          56.     The GOVERNMENT DEFENDANTS, at the direction of Defendants Ahmed,
19   Myhre and Bogden, also prepared, instructed, and directed others to prepare fabricated
20   investigative documents for those inmates to sign, thus manufacturing false evidence that would
21   be used in their rogue prosecution against Plaintiff Engel in violation of law and Plaintiff’s
22   constitutional and due process rights.
23   The State of Nevada’s Intervention & De-Escalation Efforts (State Action)
24          57.     Recognizing that the unlawful and unconstitutional powder-keg lit by the
25   GOVERNMENT DEFENDANTS was rapidly escalating out of control, Nevada’s former
26   Governor (Brian Sandoval), former Clark County Sheriff (Doug Gillespie) and Assistant Clark
27   County Sheriff (Joe Lombardo) intervened to de-escalate the matter.
28   ...


                                                      16
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 17 of 48




 1           58.    Notably, in the midst of increasing political pressure and public outrage over the
 2   GOVERNMENT DEFENDANTS’ egregious conduct, the former Nevada Governor, Clark
 3   County Sheriff and Assistant Sheriff took control of the scene and, through Assistant Clark
 4   County Sheriff Joe Lombardo issued orders directing the BLM and GOVERNMENT
 5   DEFENDANTS to wind-down their operation and to release the Bundy family’s cows from the
 6   cattle pen.
 7           59.    Defendants Bodgen and Love, recognizing that the GOVERNMENT
 8   DEFENDANTS’ unlawful and unconstitutional conduct had failed to produce the planned result,
 9   implemented those orders (i.e., the State action) and, under color of Nevada law, directed federal
10   and state officers to ensure that “a Bundy,” if not Cliven Bundy himself, would pull the pins from
11   the cattle pens so that the DOJ could use that affirmative act to establish the GOVERNMENT
12   DEFENDANTS’ fabricated theories of criminal conspiracy, extortion, armed robbery, among
13   other false claims, against the Bundy defendants, including, without limitation, Plaintiff Engel.
14           60.    In accordance with the State orders and at the direction of the GOVERNMENT
15   DEFENDANTS, Margaret Houston, a sister of Cliven Bundy, ultimately “pulled the pin” on the
16   cattle pen and released the cattle. Defendants Ahmed, Myhre and Bogden, in turn, used that
17   physical act to support the GOVERNMENT DEFENDANTS’ rogue prosecution of the Bundy
18   defendants, including, without limitation, Plaintiff Engel.
19   Defendants’ Longbow Productions Scam
20           61.    In furtherance of the GOVERNMENT DEFENDANTS’ scheme to wrongfully
21   prosecute the Bundy defendants, including Plaintiff Engel, and to manufacture evidence in
22   support of the fabricated claims against him, Defendants Ahmed, Myhre, Bogden and Willis
23   concocted a scheme to deceive the Bundys and their supporters, including, without limitation,
24   Plaintiff Engel, into making incriminating statements or confessions through Defendants’
25   unprecedented undercover FBI operation named “Longbow Productions.”
26           62.    Notably, Defendants Ahmed, Myhre, Bogden and Willis, among others, directed
27   hundreds of thousands of taxpayer dollars into an operation in which masqueraded FBI
28   undercover agents falsely posed as a film crew making a documentary of the 2014 “standoff.”


                                                     17
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 18 of 48




 1          63.     Upon information and belief, Defendants Ahmed, Myhre, Bogden and Willis
 2   directed the FBI undercover agents to entice Plaintiff Engel, along with the other to-be-named
 3   Bundy defendants, with alcohol, money and other goods and favors to exaggerate their respective
 4   involvement in the GOVERNMENT DEFENDANTS’ orchestrated “standoff” or to otherwise
 5   misstate, exaggerate or falsely hype the event itself, so that the UNITED STATES could increase
 6   the likelihood of securing convictions in rogue criminal proceedings that the GOVERNMENT
 7   DEFENDANTS would ultimately initiate.
 8          64.     To that end, Defendants Ahmed, Myhre, Bogden and Willis, among others,
 9   successfully deceived various Bundy family members and supporters into participating in the
10   “staged” interviews – interviews in which the undercover FBI agents, at said Defendants
11   prodding, asked leading questions, with the answers later being selectively edited and later used
12   by the GOVERNMENT DEFENDANTS in the Underlying Action.
13   Defendants’ Subornation of Perjury & Falsehoods to the Grand Jury
14          65.     The fact that Defendant Bogden had scripted and directed the filming of a video
15   depicting “a Bundy” removing a pin from the cattle pen at the GOVERNMENT
16   DEFENDANTS’ Cattle Impoundment Operation became problematic for Defendants Ahmed,
17   Myhre and Bogden when they sought to obtain a grand jury indictment against the Bundy
18   defendants, including Plaintiff Engel, the following year.
19          66.     Since AUSA Bogden stepped out of his role as prosecutor and assumed the role of
20   investigator (one who directed, supervised and led law enforcement personnel in the filming of
21   that incident), he was a material witness thereto - one who was never cross-examined or
22   otherwise testified regarding that unprotected, unprivileged conduct.
23          67.     Notably, during the October 14, 2015 Grand Jury proceedings, Defendant Myhre
24   purposefully avoided a Grand Juror’s question directed at the UNITED STATES involvement in
25   the pin removal act and purposefully proffered evasive testimony to avert Defendant Love from
26   disclosing the truth regarding that incident. In particular:
27                  MYHRE:          But you never received any order to release the cattle?
28                  LOVE:           No sir, did not.


                                                       18
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 19 of 48




 1                  An unknown grand juror asked Love to clarify his statements indicating that Dave
                    Bundy and Ryan Bundy“did release the cattle” “but on your [Love’s] authority,
 2                  is that correct?” Love responded “No I did not give them the authority to release
                    the cattle.” The Grand juror followed up: “No but I’m just saying it’s on your
 3                  authority you had them release the cattle . . . .”
 4                  At that point Myhre interrupted the proceedings, stopped Love from answering
                    and began to testify himself by asking leading questions.
 5
                    MYHRE:          “But your decision wasn’t to release the cattle, your decision was
 6                                  to abandon the ICP, Incident Command Post is that correct?
 7                  LOVE:           That is correct and then to turn over – obviously by abandoning
                                    the cattle are left there in the pen and I was thereby leaving the
 8                                  cattle and then admonishing and explaining to the Bundys that
                                    should they so choose to release those cattle they would be doing
 9                                  so under potential violation of federal law with recourse.”
10                  MYHRE:          “So in essence you were not giving them permission to release the
                                    cattle? You are saying we’re leaving and that if you release the
11                                  cattle it’s in violation of federal law.”
12          68.     Throughout 2015 and 2016, Defendants Ahmed, Myhre, Bogden, Willis, Love,
13   Stover and Brunk deliberately, maliciously and intentionally mislead the Grand Jury so that they
14   could falsely obtain an indictment against Plaintiff Engel.
15          69.     Upon information and belief, on September 16, 2015, Defendant Ahmed
16   knowingly, intentionally and willfully elicited false and misleading testimony from Defendant
17   Stover before the Grand Jury regarding the BLM’s threat assessments of Plaintiff Engel and the
18   other Bundy Defendants, and their propensity for engaging in potential acts of violence.
19   Defendants Ahmed and Stover, well-aware that the BLM assessments actually established that
20   the Bundys and Plaintiff Engel would not engage in potential acts of violence, elicited and
21   provided false testimony claiming that the Bundy’s and Plaintiff Engel would, in fact, respond
22   with potential acts of violence.
23          70.     At that same time, Defendants Ahmed and Stover also knowingly, intentionally
24   and willfully elicited and provided false and misleading testimony regarding the UNITED
25   STATES use of snipers. Despite the fact that numerous federal agents / snipers were located on
26   hillsides around the Bundy Ranch and Cattle Impoundment Operation’s “staging area” in
27   April 2014 pursuant to the GOVERNMENT DEFENDANTS’ scheme, Defendant’s Ahmed and
28   Stover egregiously claimed that the operational plan did not include the use of snipers, and the


                                                     19
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 20 of 48




 1   purported use of snipers was merely a story concocted by the Bundy’s and their supporters,
 2   including Plaintiff Engel.
 3          71.     Defendants Ahmed and Stover also materially misled the Grand Jury regarding
 4   the GOVERNMENT DEFENDANTS’ First Amendment Zones imposed on the Bundy family,
 5   and their supporters, including, without limitation, Plaintiff Engel, in March and April 2014.
 6          72.     As noted above, the GOVERNMENT DEFENDANTS closed to the public
 7   nearly six hundred thousand (600,000) acres of land in the Gold Butte and Overton Arm areas
 8   and, in so doing, imposed the single largest infringement on free speech in American history
 9   (measured geographically).
10          73.     Hundreds of Americans, including, without limitation, Plaintiff Engel, traveled to
11   the Bunkerville, Nevada area to protest the GOVERNMENT DEFENDANTS’ impairment of
12   the Bundy family’s First Amendment right to free speech and the expression of their religious
13   freedoms – restrictions which were also denounced by numerous public officials who readily
14   acknowledged the unconstitutionality of same.
15          74.     Consequently, Defendants Ahmed and Stover knew that in order for the Grand
16   Jury to indict the demonstrators (persons who merely came to protest the GOVERNMENT
17   DEFENDANTS’ egregious conduct, support the Bundy family and exercise their own
18   constitutionally-protected free speech rights), they had to knowingly, intentionally and willfully
19   mislead the Grand Jury regarding same.
20          75.     To that end, on September 16, 2015, Defendants Ahmed and Stover knowingly,
21   intentionally and willfully misled the Grand Jury into believing the following:
22                  AHMED:         Did the operation plan consider having designated areas in the
                                   operation area for people who wanted to view the governments
23                                 activities or the impound operation itself?”
24                  STOVER:        “It did.”
25                  AHMED:         “And were those areas actually what would come to be known as
                                   the First Amendment zones or First Amendment areas?”
26
27                  STOVER:        “Correct. . . . It included those areas not to dictate to people where
                                   they could express their First Amendment rights but it allowed an
28                                 area that was safe for the public to go to and get them in as close
                                   proximity as possible to the closed operational area so they would

                                                     20
                Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 21 of 48




 1                                 have chance to if they wanted to view some of the gather
                                   operations?”
 2
                    AHMED:         “Is this setting up of areas as close as possible to where the
 3                                 operation activities are taking place, is that something that the
                                   BLM includes regularly in its gathering operations?”
 4
                    STOVER:        “Sure. . . .”
 5
 6          76.     Notably, however, Defendants Ahmed and Stover knew that the First
 7   Amendment Zones: (1) were mandatory (i.e., federal officers told protesters that they must go
 8   to the designated First Amendment Zones); (2) offered no view whatsoever of any Cattle
 9   Impoundment Operations; (3) were located miles away from those operations; and (4) were
10   actually patrolled, monitored and watched over by armed government agents.
11          77.     Tellingly, during the first trial of the Tier 3 matter, Defendant Stover admitted on
12   cross examination that the GOVERNMENT DEFENDANTS’ First Amendment Zones “were
13   not areas that were appropriate” for citizens to exercise their First Amendment rights.
14   Defendants’ Rogue Indictment
15          78.     On March 2, 2016, after several months of presenting fabricated, misleading and
16   perjured evidence and testimony to the Grand Jury, Defendants Ahmed, Myhre, Bogden, Love,
17   Stover, Brunk and Willis obtained an indictment against Plaintiff Engel – evidence which these
18   Defendants knew was false and directly contradicted by exculpatory evidence which said
19   Defendants knowingly, intentionally and willfully withheld from the Grand Jury, and the Bundy
20   defendants, including, without limitation, Plaintiff Engel, and their counsel.
21          79.     That same day, Defendants Ahmed, Myhre, Bogden and Willis egregiously
22   sought the issuance of an arrest warrant for Plaintiff Engel, knowing that there was absolutely
23   no probable cause whatsoever to support any such arrest.
24          80.     To that end, Defendants Ahmed, Myhre, Bogden and Willis withheld exculpatory
25   evidence from the judicial officer that issued the warrants, and knowingly used false, fabricated
26   and manufactured evidence to secure same.
27          81.     On March 3, 2016, Plaintiff Engel was unlawfully arrested and taken into
28   custody.


                                                      21
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 22 of 48




 1          82.      Shortly thereafter, the GOVERNMENT DEFENDANTS filed their indictment
 2   against him and, although the indictment measured sixty (60) pages in length and accused 19
 3   men of 16 separate criminal counts (notably, 11 for Plaintiff Engel), the indictment was silent as
 4   to any basis or probable cause to detain, arrest or otherwise prosecute Plaintiff Engel for any of
 5   those crimes.
 6          83.      Notably, Plaintiff Engel’s actual conduct (i.e., lawfully protesting the
 7   Government’s egregious actions) was deceptively described by the GOVERNMENT
 8   DEFENDANTS in their rogue indictment as threatening, assaulting and extorting federal
 9   officers, obstructing justice, and conspiring to violate federal laws or impede federal officers.
10          84.      Further, after the indictment was filed in the Underlying Action, Defendants
11   Ahmed, Myhre, Bogden, Willis, Love, Stover, Brunk and Kleman conspired with one another to
12   conceal, among other evidence, the BLM threat assessments, the GOVERNMENT
13   DEFENDANTS’ use of snipers and other exculpatory evidence from Plaintiff Engel, and all of
14   the Bundy defendants, in the Underlying Action.
15          85.      The indictment also falsely claimed that the Bundy defendants in the Tier 1
16   proceeding “caused images of DAVE BUNDY’s arrest to be broadcasted ... combining them
17   with false, intentionally misleading and deceptive statements ‘to the effect’ [that the] BLM
18   supposedly employed snipers ... used excessive force ... and arrested Bundy for exercising his
19   First Amendment rights.”
20          86.      During an evidentiary hearing of the Tier 1 trial, it was irrefutably established
21   that the BLM did, in fact, employ snipers and use excessive force.
22          87.      Those same facts, in conjunction with the United States’ intentional withholding
23   of exculpatory evidence (Brady disclosures and materials) and prosecutorial misconduct
24   prompted Chief Judge Navarro to dismiss the United States case against the Tier 1 defendants.
25          88.      The indictment also baldly asserted that Plaintiff Engel had used firearms in
26   several serious crimes of violence. At no time, however, did Plaintiff Engel ever display, use, or
27   threaten to use a firearm, nor did he commit any crimes, let alone a crime of violence. While it
28   is true that Plaintiff Engel was lawfully in possession of a rifle at certain times on April 12,


                                                       22
                Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 23 of 48




 1   2014, his possession thereof was in full accordance with his Second Amendment right to bear
 2   arms and, at all times, was maintained in a safe, proper and lawful manner – at no time did he
 3   display, use, or threaten to use his firearm, nor commit any crime, let alone a crime of violence.
 4          False Allegations Against Engel
 5          89.     The rogue indictment against Plaintiff Engel simply alleged that he “was a
 6   resident of Idaho who traveled to Nevada with the intent to commit the crimes set forth” therein,
 7   and accused him of being a “gunman who threatened, impeded, intimidated, interfered with,
 8   assaulted and extorted federal law enforcement officers while in the performance of their
 9   duties.”
10          90.     At no time, however, did the GOVERNMENT DEFENDANTS possess probable
11   cause to arrest, detain or otherwise prosecute Plaintiff Engel.
12          91.     Moreover, the GOVERNMENT DEFENDANTS knew that each and every
13   material accusation set forth in the Indictment against Plaintiff Engel was inaccurate, false and
14   intentionally misleading.
15   Defendants’ Wrongful Concealment of Threat Assessments & Other Misrepresentations
     to Federal & Magistrate Judges
16
            92.     In furtherance of GOVERNMENT DEFENDANTS’ conspiracy to keep Plaintiff
17
     Engel falsely imprisoned (i.e., so that his release from custody could be used as a potential
18
     bargaining chip in securing a negotiated plea arrangement from one of the Tier 1 defendants,
19
     most notably, Cliven Bundy), Defendants Ahmed, Myhre and Bogden argued to the Court that
20
     the Plaintiff Engel and the other Bundy Defendants were the most dangerous, violent criminals
21
     in the history of Nevada.
22
            93.     Defendants Ahmed, Myhre and Bogden made these egregious statements
23
     knowing, among other things, that: (a) according to their own internal (i.e., DOJ / U.S.
24
     Attorney’s Office) threat assessments, neither Plaintiff Engel nor any of the Bundy Defendants
25
     were dangerous or violent, nor did they otherwise pose any risk of being same; (b) their false
26
     statements would enable the GOVERNMENT DEFENDANTS to wrongfully detain Plaintiff
27
     Engel, preclude him from being released on bail, and deny him a speedy trial; and (c) their
28
     falsehoods would deprive Plaintiff Engel of various federal and state constitutional rights.

                                                      23
                Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 24 of 48




 1          94.     Defendants Ahmed, Myhre and Bogden also materially misled the Court
 2   regarding evidence which undermined the GOVERNMENT DEFENDANTS’ false portrayal of
 3   Plaintiff Engel and the lengths to which the he would purportedly go in defiance of the actions
 4   taken by the UNITED STATES.
 5          95.     Defendants Ahmed, Myhre and Bogden, in furtherance of the GOVERNMENT
 6   DEFENDANTS’ conspiracy, also knowingly, intentionally and willfully misled the Court on
 7   multiple occasions, regarding the FBI’s involvement in this matter – egregiously representing
 8   that the FBI was not involved, and that their claimed involvement by the Bundy defendants,
 9   including, without limitation, Plaintiff Engel, was complete “fiction” on their part and true
10   “urban folklore.”
11          96.     In reality, however, Defendants Ahmed, Myhre and Bogden knew, among other
12   things, that the FBI was actively involved and, among other things: had engaged in an extensive
13   surveillance and reconnaissance effort which included, without limitation, the Bundy defendants
14   and, upon information and belief, Plaintiff Engel, their respective properties and the
15   aforementioned First Amendment zones; conducted around-the-clock monitoring of those areas
16   from an FBI Command Center which, upon information and belief, enabled real-time viewing of
17   same by agency department officials located in Washington, D.C.; and had extensive
18   exculpatory photographic and video-surveillance documentation – none of which was ever
19   produced, disclosed or otherwise identified by the GOVERNMENT DEFENDANTS and, in
20   fact, was knowingly, intentionally and willfully concealed by them in furtherance of their
21   conspiracy – the existence of which was revealed for the first time during trial proceedings
22   involving the Tier 3 group).
23   The Unraveling of the GOVERNMENT DEFENDANTS’ Conspiracy
24          97.     In early February 2017, during the first trial of the Tier 3 defendants,2 a BLM
25   Case Agent assigned to assist Defendant Love and a material witness for the UNITED STATES
26   (i.e., BLM Special Agent Larry Wooten) noticed that the defense lawyers were not cross-
27
28          2
                    The Tier 3 group consisted of Eric Parker, Scott Drexler, Greg Burleson, Steve
     Stewart, Rick Lovelein and Plaintiff Todd Engel.

                                                     24
               Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 25 of 48




 1   examining government witnesses with expected questions arising from exculpatory evidence
 2   which Mr. Wooten had provided to the UNITED STATES and Defendants Ahmed, Myhre and
 3   Bogden.
 4          98.     On February 16, 2017, Mr. Wooten confronted Defendants Ahmed, Myhre and
 5   Bogden regarding this issue, whether the UNITED STATES had properly disclosed the
 6   exculpatory evidence and other suspected Brady violations.
 7          99.     Fearing that BLM Special Agent Wooten would reveal the nature and extent of
 8   the GOVERNMENT DEFENDANTS’ conspiracy and its unlawful/unconstitutional conduct,
 9   Defendant Myhre retaliated by abruptly removing Mr. Wooten from the prosecution team and
10   any further involvement in the case.
11          100.    To that end, on February 18, 2017, Defendant Myhre directed that Mr. Wooten’s
12   office be raided and ordered that all of Mr. Wooten’s papers and electronic files related to the
13   Underlying Action be seized by Mr. Wooten’s immediate supervisor Defendant Kleman who
14   knowingly, intentionally and willfully failed to record or otherwise document those materials
15   which he removed from Mr. Wooten’s office - material which, to this day, has never been
16   identified, disclosed or otherwise produced.
17          101.    Upon information and belief, when Mr. Wooten learned of the unauthorized
18   search of his office and the seizure of all of his case files from the Underlying Action, he
19   complained of same to his superiors and, at that time, was threatened and warned by Myhre-
20   directed BLM officers to keep his mouth shut about the prosecutorial misconduct in the case.
21          102.    After conferring with a DOI/BLM Ethics Official, the U.S. Office of Special
22   Counsel (“OSC”), the BLM Office of Law Enforcement & Security Director (Salvatore Lauro)
23   and the DOJ Office of Professional Responsibility (“OPR”) – each of whom ignored
24   Mr. Wooten’s concerns and sought to distance themselves from same – Mr. Wooten submitted a
25   whistleblower complaint to the DOJ Associate Deputy Attorney General and National Criminal
26   Discovery Coordinator (Andrew D. Goldsmith) to expose the GOVERNMENT
27   DEFENDANTS’ egregious conduct, including, without limitation, the non-disclosure of
28   exculpatory evidence and other Brady violations.


                                                      25
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 26 of 48




 1          103.    Specifically, in a document entitled “Disclosure and Complaint Narrative in
 2   Regard to Bureau of Land Management Law Enforcement Supervisory Misconduct and
 3   Associated Cover-ups as well as Potential Unethical Actions, Malfeasance and Misfeasance by
 4   United States Attorney’s Office Prosecutors from the District of Nevada, (Las Vegas) in
 5   Reference to the Cliven Bundy Investigation,” (hereinafter “Whistleblower Complaint”),
 6   Mr. Wooten exposed the GOVERNMENT DEFENDANTS’ conspiracy and its unlawful,
 7   unconstitutional conduct.
 8          104.    Notably, Mr. Wooten revealed, among other things, that:
 9                  A.      There was a “widespread pattern of bad judgment, lack of discipline,
10   incredible bias, unprofessionalism and misconduct, as well as likely policy, ethical, and legal
11   violations among senior and supervisory staff at the BLM’s Office of Law Enforcement and
12   Security.”
13                  B.      The “issues amongst law enforcement supervisors in our agency made a
14   mockery of our position of special trust and confidence, portrayed extreme unprofessional bias,
15   adversely affected our agency’s mission and likely the trial regarding Cliven Bundy and his
16   alleged co-conspirators and ignored the letter and intent of the law.”
17                  C.      “The issues [he] uncovered ... also likely put [the DOI / BLM] and
18   specific law enforcement supervisors in potential legal, civil, and administrative jeopardy.”
19                  D.      This was “the largest and most expansive and important investigation
20   ever within the Department of Interior.”
21                  E.      SAC Love “specifically took on assignments that were potentially
22   questionable and damaging (such as document shredding, research, discovery email search
23   documentation and as the affiant for the Dave Bundy iPad Search Warrant) ... [Mr. Wooten felt
24   like SAC Love] wanted to steer the investigation away from misconduct discovery ...”
25                  F.      “The misconduct caused considerable disruption in our workplace, was
26   discriminatory, harassing and showed clear prejudice against the defendants, their supporters
27   and Mormons.”
28   ...


                                                     26
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 27 of 48




 1                   G.      “Oftentimes this misconduct centered on being sexually inappropriate,
 2   profanity, appearance/body shaming and likely violated privacy and civil rights.”
 3                   H.      There were “potentially captured comments in which [DOI / BLM] law
 4   enforcement officers allegedly bragged about roughing up Dave Bundy, grinding his face into
 5   the ground, and Dave Bundy having little bits of gravel stuck to his face” as a result of his
 6   unlawful arrest.
 7                   I.      “On two occasions, [Mr. Wooten] overheard [SAC Love] tell [another
 8   DOI / BLM assistant special agent in charge] that another/other BLM employee(s) and potential
 9   trial witnesses didn’t properly turn in the required discovery material (likely exculpatory
10   evidence.)”
11                   J.      SAC Love “even instigated the unprofessional monitoring of jail calls
12   between defendants .., without prosecutor or FBI consent, for the apparent purpose of making
13   fun of post arrest telephone calls ....”
14                   K.      SAC Love sought “to command the most intrusive, oppressive, large
15   scale, and militaristic trespass cattle impound possible. Additionally, this investigation also
16   indicated excessive use of force, civil rights and policy violations.
17                   L.      SAC Love was not regularly updating the U.S. Attorney’s Office “on
18   substantive and exculpatory case findings and unacceptable bias indications” and, as such,
19   [Mr. Wooten] personally informed ... Acting United States Attorney Steven Myhre and
20   Assistant United States Attorney (AUSA) Nadia Ahmed, as well as Federal Bureau of
21   Investigation (FBI) Special Agent Joel Willis by telephone of these issues.”
22                   M.      For example, Mr. Wooten advised Defendant Myhre that when Plaintiff
23   Dave Bundy was arrested “on April 6, 2014, the BLM ... the BLM SAC and others were told not
24   to make any arrests” (i.e., they had no arrest authority) and that SAC Love made exculpatory
25   statements that would need to be disclosed to the defense team including, without limitation,
26   “Go out there and kick Cliven Bundy in the mouth (or teeth) and take his cattle” and SAC
27   Love’s directive to DOI / BLM officers “to get the troops fired up to go get those cows and not
28   ...


                                                      27
                 Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 28 of 48




 1   take any crap from anyone” – statements which Defendant Myhre acknowledged would need to
 2   be disclosed but never were.
 3                    N.    On February 18, 2017, when Mr. Wooten “was removed from [his]
 4   position, ... [SAC Love] conducted a search of [Mr. Wooten’s] individually occupied secured
 5   office and secured safe within that office. During that search, ... [SAC Love] without
 6   notification or permission seized the Cliven Bundy/Gold Butte Nevada Investigative ‘hard copy’
 7   Case File, notes (to include specific notes on issues [Mr. Wooten] uncovered during the 2014
 8   Gold Butte Nevada Trespass Cattle Impound and ‘lessons learned’) and several computer hard
 9   drives that contained case material, collected emails, text messages, instant messages, and other
10   information.”
11                    O.    Following this seizure outside of [Mr. Wooten’s] presence and without
12   [his] permission, [SAC Love] didn’t provide any property receipt documentation (DI-105/Form
13   9260-43) or other chain of custody documentation (reasonably needed for trial) on what was
14   seized.”
15                    P.    Mr. Wooten “was also aggressively questioned [by SAC Love] about who
16   [Mr. Wooten] had told about the case related issues and other severe issues uncovered in
17   reference to the case and [SAC Love].”
18                    Q.    Mr. Wooten also notes that he was “convinced that [he] was removed to
19   prevent the ethical and proper further disclosure of severe misconduct, failure to correct and
20   report, and cover-ups ....” including, without limitation, “civil rights violations and excessive
21   use of force.”
22                    R.    To that end, Mr. Wooten identified “the loss/destruction of, or purposeful
23   non-recording of key evidentiary items (Unknown Items 1 & 2, Video/Audio, April 6, 2014,
24   April 9, 2014, April 12, 2014 - the most important and critical times in the operation).”3
25   ...
26
             3
27                 In a subsequent e-mail from Mr. Wooten to (now former) DOJ Office of the
     Inspector General Attorney Mark Masling (who was tasked with investigating this matter after
28   the Underlying Action was dismissed), Mr. Wooten noted that there was a “dumpster of shredded
     BLM documents.”

                                                      28
                Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 29 of 48




 1   Tellingly, Mr. Wooten concluded that he “believe[d] these issues would shock the conscious of
 2   the public and greatly embarrass [the BLM] if they were disclosed.”
 3          105.    By October 2017, trial of the Tier 1 Bundy defendants4 was nearing
 4   commencement and defense lawyers in that action expressed concerns to the Court regarding
 5   missing documents and other evidence that had not been produced or otherwise disclosed by the
 6   UNITED STATES and Defendants Ahmed, Myhre and Bogden, but were known to exist.
 7          106.    In response, Chief District Court Judge Navarro held an evidentiary hearing and,
 8   at that hearing, numerous Brady violations were discovered, including, without limitation,
 9   extensive exculpatory evidence regarding the Bundy Defendants, including, without limitation,
10   Plaintiff Engel, that had been knowingly, intentionally and willfully withheld by the UNITED
11   STATES and Defendants Ahmen, Myhre and Bogden.
12          107.    In this regard, as the January 8, 2018 Hearing Transcript (“Transcript”) from the
13   Tier 1 Motion to Dismiss Hearing unequivocally reveals, Chief Judge Navarro expressly held,
14   among other things, that:
15                  A.       “A district court may dismiss an Indictment on the ground of outrageous
16   government conduct if the conduct amounts to [a] due process violation.” Transcript at 8:18-21
17   (quoting United States v. Simpson, 813 F.2d 1462 (9th Cir. 1991)).
18                  B.       “To violate due process, governmental conduct must be ... ‘so grossly
19   shocking and so outrageous as to violate the universal sense of justice.’” Transcript at 9:01-05
20   (quoting United States v. Restrepo, 930 F.2d 705 (1991); United States v. Ramirez, 710 F.2d
21   535 (9th Cir. 1983)).
22                  C.       “Outrageous government conduct occurs when the actions of law
23   enforcement officers or informants are so outrageous that due process principles would
24   absolutely bar the government from invoking judicial processes to obtain a conviction.”
25   Transcript at 9:09-16 (quoting United States v. Archie, 2016 WL 475234 (D.Nev. 2016), cert
26   ...
27
28          4
                  The Tier 1 group consisted of Cliven Bundy, his sons Ryan Bundy and Ammon
     Bundy, and Ryan Payne.

                                                     29
                Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 30 of 48




 1   denied, 2019 WL 5152784 (9th Cir. 2019); United States v. Black, 733 F.3d 294 (9th Cir. 2013);
 2   United States v. Russell, 411 U.S. 423 (1973)).
 3                  D.       “[D]ismissal under this ‘extremely high’ standard is appropriate only in
 4   ‘extreme cases in which the government’s conduct violates fundamental fairness.’”Transcript at
 5   9:17-21 (quoting U.S. v Pedrin, 797 F.3d 792 (9th Cir. 2015); United States v. Smith, 924 F.2d
 6   889 (9th Cir. 1991)).
 7                  E.       “So, when reviewing a claim alleging that the Indictment should be
 8   dismissed because the government’s conduct was outrageous, evidence is viewed in the light
 9   most favorable to the government.” Transcript at 9:22 to 10:01 (citing United States v. Gurolla,
10   333 F.3d 944 (9th Cir. 2003)).
11                  F.       “The concept of outrageous government conduct focuses on the
12   government’s actions.” Transcript at 10:02–3 (citing United States v. Restrepo, 930 F.2d 705
13   (1991)).
14                  G.       “Here in this case, both the prosecution and the investigative agencies are
15   equally responsible for the failure to produce Brady materials to the defense.” Transcript at
16   10:04-06.
17                  H.       The Court finds the prosecution’s representations that it was unaware of
18   the materiality of the Brady evidence is grossly shocking.” Transcript at 10:13-15.
19                  I.       “[T]he government was well aware that theories of self-defense,
20   provocation and intimidation might become relevant if the defense could provide a sufficient
21   offer of proof to the Court. However, the prosecution denied the defense its opportunity to
22   provide favorable evidence to support their theories as a result of the government’s withholding
23   of evidence and this amounts to a Brady violation.” Transcript at 10:22 to 11:11.
24                  J.       “[T]he prosecutor has a duty to learn of favorable evidence known to
25   other government agents, including the police, if those persons were involved in the
26   investigation or prosecution of the case.” Transcript at 11:07–11 (citing Kyles v. Whitley, 514
27   U.S. 419 (1995).
28   ...


                                                       30
                 Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 31 of 48




 1                   K.     “Clearly, the FBI was involved in the prosecution of this case.” Transcript
 2   at 11:12.
 3                   L.     “Based on the prosecution’s failure to look for evidence outside of that
 4   provided by the FBI and the FBI’s failure to provide evidence that is potentially exculpatory to
 5   the prosecution for discovery purposes, the Court finds that a universal sense of justice has been
 6   violated.” Transcript at 11:13–17.
 7                   M.     Alternatively, a district court may exercise its supervisory powers in three
 8   different enumerated ways: Number one, ‘to remedy unconstitutional or statutory violation[s]’;
 9   number two, ‘to protect judicial integrity by ensuring that a conviction rests on appropriate
10   considerations validly before a jury’; or number three, ‘to deter future illegal conduct.”
11   Transcript at 11:24 to 12:06 (quoting United States v. Simpson, 813 F.2d 1462 (9th Cir. 1991)).
12                   N.     “In United States vs. W.R. Grace,” 504 F.3d 745 (9th Cir. 2007) “the
13   Ninth Circuit clarified that the exercise of the Court’s inherent powers is not limited to these
14   three grounds enumerated in Simpson ....” Transcript at 11:24 to 12:07-10.
15                   O.     “‘Dismissal is appropriate when the investigatory or prosecutorial process
16   has violated a federal Constitution or statutory right and no lesser remedial action is available.’”
17   Transcript at 12:11-14 (quoting U.S. v. Barrera-Moreno, 951 F.2d 1089 (9th Cir. 1991)).
18                   P.     “The Ninth Circuit has recognized that exercise of a supervisory power is
19   an appropriate means of policing ethical misconduct by prosecutors.” Transcript at 11:15-18
20   (citing U.S. v. Lopez, 4 F.3d 1455 (9th Cir. 1993)).
21                   Q.     “So ‘dismissal under the Court’s supervisory powers for prosecutorial
22   misconduct requires both: ‘Number one, flagrant misbehavior, and number two, substantial
23   prejudice.’” Transcript at 12:19-23 (quoting United States v. Kearns, 5 F.3d 1251 (9th Cir.
24   1993)).
25                   R.     “Neither accidental nor mere negligent governmental conduct is
26   sufficient. The idea of prejudice entails that the government’s conduct had at least some impact
27   on the verdict and thus rounded to the defendant’s prejudice.” Transcript at 12:24 to 13:02.
28   ...


                                                      31
                 Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 32 of 48




 1                   S.      “In Order for the Court to dismiss an Indictment under the supervisory
 2   powers, the Court must find that there has been flagrant prosecutorial misconduct, substantial
 3   prejudice to the defendants, and that no lesser remedial action is available.” Transcript at 13:03-
 4   06.
 5                   T.      “So the Court looks to Chapman, U.S. v. Chapman.” [524 F.3d 1073 (9th
 6   Cir. 2008)] ... The district court in Chapman found that the ‘Assistant U.S. Attorney acted
 7   flagrantly, willfully and in bad faith’ and that he had made ‘affirmative misrepresentations to the
 8   Court,’ and that the defendants would be prejudiced by a new trial and that no lesser standard
 9   would adequately remedy the harm done after reviewing the totality of the proceedings before
10   it.” Transcript at 14:8, 14:12-18.
11                   U.      “The Ninth Circuit held that the Chapman court did not abuse its
12   discretion by dismissing the Indictment pursuant to its supervisory powers.” Transcript at 14:10-
13   21.
14                   V.      “‘The prosecutor has a ‘sworn duty’ to assure that the defendant has a fair
15   and impartial trial. His interest in a particular case is not necessarily to win, but to do justice.’”
16   Transcript at 15:14-17 (quoting U.S. v. Chapman.” 524 F.3d 1073 (9th Cir. 2008)).
17                   W.      “[T]he fact that the prosecution failed to look beyond the files provided
18   by the FBI is not mere negligence; it is a reckless disregard for its Constitution[al] obligations to
19   learn and seek out favorable evidence. The prosecution’s reliance on the FBI to provide the
20   required information amounted to an intentional abdication of its responsibility.” Transcript at
21   16:11-16 (Emphasis Added).
22                   X.      “Thus, the Court does find that there has been flagrant prosecutorial
23   misconduct in this case ....” Transcript at 19:09-10.5
24   ...
25
             5
26                   With regard to the prejudice resulting from the government’s recent production of
     BLM Officer Wooten’s Whistleblower Complaint, Judge Navarro was troubled by his “abrupt
27   removal ... in February 2017, allegedly by the prosecution because he complained of Special
     Agent in Charge Dan Love’s misconduct, the investigating law enforcement officer’s bias, the
28   government’s bias, and the failure to disclose exculpatory evidence.” Transcript at 19:23 to
     20:05.

                                                       32
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 33 of 48




 1                  Y.      “The Court is troubled by the prosecution’s failure to look beyond the
 2   FBI file that was provided and construes the Brady violations in concert as a reckless disregard
 3   of its discovery obligations. The government’s recklessness and the prejudice the defendants
 4   will suffer as a result of a retrial warrant the extreme measure of dismissing the Indictment
 5   because no lesser sanction would adequately ... deter future investigatory and prosecutorial
 6   misconduct.” Transcript at 20:14-21.
 7                  Z.      “[The government’s] conduct has caused the integrity of a future trial and
 8   any resulting conviction to be even more questionable. Both the defense and the community
 9   possess the right to expect a fair process with a reliable conclusion. Therefore, it is the Court’s
10   position that none of the alternative sanctions available are as certain to impress the government
11   with the Court’s resoluteness in holding prosecutors and their investigative agencies to the
12   ethical standards which regulate the legal profession as a whole.” Transcript at 20:23 to 21:07.
13                  AA.     “The Court finds that the government’s conduct in this case was indeed
14   outrageous, amounting to a due process violation, and that a new trial is not an adequate
15   sanction for this due process violation.” Transcript at 21:08-11 (Emphasis Added).
16                  BB.     “Even if the government’s conduct did not rise to the level of a due
17   process violation, the Court would nonetheless dismiss under its supervisory powers because
18   there has been flagrant misconduct, substantial prejudice, and no lesser remedy is sufficient ...
19   Number one, to properly remedy the constitutional violation; number two, to protect judicial
20   integrity by ensuring that a conviction rests only on appropriate considerations validly before a
21   jury; and number three, to deter future illegal conduct.” Transcript at 21:12-16, 21:20-24.
22          108.    On the heels of the GOVERNMENT DEFENDANTS’ conspiracy being exposed
23   and the lead case of the consolidated matter being dismissed, the UNITED STATES, on
24   February 7, 2018 voluntarily moved to dismiss, with prejudice, their fabricated criminal charges
25   against the Tier 2 Defendants.
26           109.   Plaintiff Engel subsequently appealed his conviction, claiming, among other
27   things, that because his Sixth Amendment rights were violated, his conviction was improper as a
28   matter of law. On August 6, 2020, the Ninth Circuit Court of Appeals agreed, holding that his


                                                      33
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 34 of 48




 1   Sixth Amendment right to self-representation had been violated and, as a result, vacated his
 2   conviction and remanded the matter for a new trial.
 3          110.    The GOVERNMENT DEFENDANTS, in light of their flagrant prosecutorial
 4   misconduct, their reckless disregard for their Constitutional obligations and numerous Brady
 5   violations, moved to dismiss the Government’s claims against Plaintiff Engel on September 8,
 6   2020. The District Court granted the GOVERNMENT DEFENDANTS’ Unopposed Motion to
 7   Dismiss that same day and/on September 10, 2020, Plaintiff Engel was released from custody.
 8          111.    Notably, the GOVERNMENT DEFENDANTS’ fabricated charges against
 9   Plaintiff Engel directly, proximately and foreseeably caused, among other things: (a) the false
10   arrest of Plaintiff; (b) the wrongful denial of bail; (c) the unlawful detainment, imprisonment
11   and monitoring of Plaintiff Engel; (d) the egregious separation of Plaintiff Engel from his
12   family, friends and loved ones; (e) ongoing stress and mental, physical and emotional anguish
13   which Plaintiff Engel continues to experience; (f) the inability for Plaintiff Engel to freely
14   practice his faith and attend weekly worship services / other church events; (g) financial,
15   occupational and reputational harm as a result of the GOVERNMENT DEFENDANTS’
16   egregious branding and characterization of Plaintiff in the media as a “domestic terrorist;”
17   (h) the loss of gainful employment, including, without limitation, future impairment for
18   Plaintiff’s chosen profession; (I) harassment and embarrassment resulting from the
19   GOVERNMENT DEFENDANTS’ placement and continued maintenance of him on the
20   mandatory screening processes before being allowed to fly which results in improper
21   detainment, interrogation, delays and other travel restrictions when he attempts to fly
22   commercially; and (j) interference with Plaintiff Engel’s right to lawfully acquire and bear arms
23   due to the GOVERNMENT DEFENDANTS’ placement of Plaintiff on secret lists which
24   disqualifies and precludes him from purchasing firearms.
25   The GOVERNMENT DEFENDANTS’ Constitutional & Statutory Violations
26          112.    Plaintiff fully incorporates herein by this reference all allegations contained in
27   paragraphs 1 through 111 of this Complaint.
28   ...


                                                      34
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 35 of 48




 1          113.    As a direct, proximate and foreseeable cause of the GOVERNMENT
 2   DEFENDANTS’ conspiracy (one that involved multiple egregious acts performed by the
 3   individually-named Defendants in their official capacity; that is, within the scope and course of
 4   their employment of their respective federal agencies, and performed in furtherance of that
 5   conspiracy), along with other independent, unprivileged acts performed by Defendants Ahmed,
 6   Myhre, Bogden, Love, Stover, Brunk, Kleman and Willis in their individual capacity and for
 7   which said Defendants are personally liable, Plaintiff Engel’s rights were knowingly,
 8   intentionally and willfully violated, infringed and impaired by Defendants, including, without
 9   limitation:
10                  A.      Plaintiff’s right to assemble, exercise free speech and lawfully protest
11   against the UNITED STATES egregious conduct and its wrongful curtailment of his rights by
12   the GOVERNMENT DEFENDANTS in contravention of the First Amendment to the United
13   States Constitution; Article 1, Sections 1 (Inalienable Rights), 9 (Liberty of Speech) and 10
14   (Right to Assemble & Petition) of the Nevada Constitution; and Nevada Revised Statute
15   (“NRS”) 41.637's protection of good faith communications in furtherance of Plaintiff’s right to
16   petition or the right to free speech in direct connection with an issue of public concern,
17   including any “[c]ommunication made in direct connection with an issue of public interest in a
18   place open to the public or in a public forum.”
19                  B.      Plaintiff’s right to lawfully purchase, keep and bear arms as provided for
20   in the Second Amendment to the United States Constitution; Article 1, Section 11 (Right to
21   Keep & Bear Arms; Civil Power Supreme) of the Nevada Constitution; and NRS 244.364 which
22   vests control over the regulation of, and policies concerning, firearms, firearm accessories and
23   ammunition with the Nevada State Legislature, including, without limitation, the regulation of
24   transfers, sales and purchases of same;
25                  C.      The GOVERNMENT DEFENDANTS’ fabricated indictment, unlawful
26   arrest, rogue detainment, preclusion of bail, false imprisonment and malicious prosecution
27   (i.e., without probable cause or due process of law) deprived Plaintiff of his life, liberty and
28   property rights, and constituted cruel and unusual punishment in contravention of the Fourth,


                                                       35
                Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 36 of 48




 1   Fifth and Eighth Amendments to the United States Constitution; Article 1, Section 1
 2   (Inalienable Rights), Section 6 (Excessive Bail & Fines), Section 8 (Rights of Accused in
 3   Criminal Prosecutions) and Section 18 (Unreasonable Seizure & Search; Issuance of Warrants)
 4   of the Nevada Constitution; NRS 199.310 (Malicious Prosecution) and NRS 200.460 (False
 5   Imprisonment).
 6                  D.      The GOVERNMENT DEFENDANTS’ abhorrent and outrageous
 7   conduct – conduct which irrefutably shocks the conscious – egregiously deprived Plaintiff of his
 8   life, liberty and property rights in contravention of substantive and procedural due process
 9   rights; rights guaranteed to them by the Fifth Amendment of the United States Constitution and
10   Article 1, Section 8 of the Nevada Constitution.
11                  E.      The GOVERNMENT DEFENDANTS’ egregious placement and
12   maintenance of Plaintiff on the “Prohibited Persons List” for purchasing or otherwise acquiring
13   a weapon governed by the Gun Control Act, 18 U.S.C. 922(g) based upon fabricated evidence
14   and the GOVERNMENT DEFENDANTS’ egregious branding and characterization of him as a
15   “domestic terrorist” without notice or an opportunity to be heard also violates Plaintiff’s
16   substantive and procedural due process rights in violation of the Second Amendment to the
17   United States Constitution and Article 1, Section 11 (Right to Keep & Bear Arms) of the
18   Nevada Constitution. Notably, the Prohibited Persons List only applies to persons:
19          •       Convicted in any court of a crime punishable by imprisonment for a term
                    exceeding one year;
20
            •       who is a fugitive from justice;
21
            •       who is an unlawful user of or addicted to any controlled substance (as defined in
22                  section 102 of the Controlled Substances Act, codified at 21 U.S.C. § 892);
23          •       who has been adjudicated as a mental defective or has been committed to any
                    mental institution;
24
            •       who is an illegal alien;
25
            •       who has been discharged from the Armed Forces under dishonorable conditions;
26
            •       who has renounced his or her United States citizenship;
27
            •       who is subject to a court order restraining the person from harassing, stalking, or
28                  threatening an intimate partner or child of the intimate partner; or


                                                      36
                Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 37 of 48




 1          •       who has been convicted of a misdemeanor crime of domestic violence.
 2   None of the aforementioned prohibitions, however, apply to Plaintiff and, as such, the
 3   GOVERNMENT DEFENDANTS’ placement and continued maintenance of Plaintiff Engel on
 4   this Prohibited Persons List is, and remains, unconstitutional.
 5          G.      The GOVERNMENT DEFENDANTS’ unlawful arrest, detainment and
 6   incarceration of Plaintiff also precluded him from freely practicing his faith and attending
 7   weekly worship services / other church events in violation of the First and Eighth Amendments
 8   to the United States Constitution, and Article 1, Section 4 (Liberty of Conscience) and Section 6
 9   (Cruel & Unusual Punishment) of the Nevada Constitution.
10                                  FIRST CLAIM FOR RELIEF
                            (Deprivation of Civil Rights - 42 U.S.C. § 1983)
11
                                  (All GOVERNMENT DEFENDANTS)
12
            114.    Plaintiff fully incorporates herein by reference all allegations contained in
13
     paragraphs 1 through 113 of this Complaint.
14
            115.    Pursuant to 42 U.S.C. § 1983, persons who, acting under color of state law,
15
     deprive another of rights guaranteed under the Constitution are accountable for same. Gomez v.
16
     Toledo, 446 U.S. 635, 640 (1980).
17
            116.    Although “Section 1983 does not create any substantive rights,” it serves as “the
18
     vehicle whereby plaintiffs can challenge actions by governmental officials.” Jones v. Williams,
19
     297 F.3d 930, 934 (9th Cir. 2002).
20
            117.    To state a claim under 42 U.S.C. 1983, a plaintiff must allege two essential
21
     elements: (1) violation of a right secured by the Constitution or laws of the United States, and
22
     (2) that the alleged deprivation was committed by a person acting under the color of state law.
23
     West v. Atkins, 487 U.S. 42, 48 (1988).
24
            118.    As set forth above, the GOVERNMENT DEFENDANTS, acting in their
25
     individual capacities, deprived Plaintiff Engel of his First, Second, Fourth, Fifth and Eighth
26
     Amendment rights arising under the United States Constitution; along with rights guaranteed to
27
     him under Article 1, Sections 1 (Inalienable Rights), Section 4 (Liberty of Conscience), Section
28
     6 (Excessive Bail & Fines), Section 8 (Rights of Accused in Criminal Prosecutions), 9 (Liberty

                                                     37
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 38 of 48




 1   of Speech), 10 (Right to Assemble & Petition), Section 11 (Right to Keep & Bear Arms; Civil
 2   Power Supreme) and Section 18 (Unreasonable Seizure & Search; Issuance of Warrants) of the
 3   Nevada Constitution; and NRS 41.637 (“Good Faith Communications), NRS 244.364 (State
 4   Control Over Regulation of Firearms), NRS 199.310 (Malicious Prosecution) and NRS 200.460
 5   (False Imprisonment).
 6          119.    As set forth above, the GOVERNMENT DEFENDANTS’ individualized
 7   conduct was intended to, and did in fact, deprive Plaintiff of his Federal and State Constitutional
 8   rights without substantive and procedural due process, and equal protection of law.
 9          120.    As set forth above, all of the GOVERNMENT DEFENDANTS acted under color
10   of law or lawful authority and power of the State of Nevada.
11          121.    Notably, the catalyst giving rise to the fabricated criminal charges advanced by
12   the UNITED STATES against Plaintiff in the Underlying Action was the GOVERNMENT
13   DEFENDANTS’ implementation of the orders issued by the former Nevada Governor (Brian
14   Sandoval), the Clark County Sheriff (Doug Gillespie) and Assistant Clark County Sheriff (Joe
15   Lombardo) (i.e., to wind-down their operation and for a “Bundy” representative open the cattle
16   pen and release the Bundy family’s cows from the impound area).
17          122.    Defendants Bodgen and Love, recognizing that the GOVERNMENT
18   DEFENDANTS’ unlawful and unconstitutional conduct had failed to produce the planned
19   result, implemented those orders (i.e., the State action) and, under color of Nevada law, directed
20   federal and state officers to ensure that “a Bundy,” if not Cliven Bundy himself, would pull the
21   pins from the cattle pens so that the DOJ could use that affirmative act to establish the
22   GOVERNMENT DEFENDANTS’ fabricated theories of criminal conspiracy, extortion, armed
23   robbery, among other false claims, against the Bundy defendants, including, without limitation,
24   Plaintiff Engel.
25          123.    In accordance with the State orders and at the direction of the GOVERNMENT
26   DEFENDANTS, Margaret Houston, a sister of Cliven Bundy, ultimately “pulled the pin” on the
27   cattle pen and released the cattle. Defendants Ahmed, Myhre and Bogden, in turn, used that
28   ...


                                                      38
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 39 of 48




 1   physical act to support the GOVERNMENT DEFENDANTS’ rogue prosecution of the Bundy
 2   defendants, including, without limitation, Plaintiff Engel.
 3          124.     As a direct, proximate and foreseeable cause of the GOVERNMENT
 4   DEFENDANTS’ egregious conduct, Plaintiff’s Constitutional rights were deprived and, as a
 5   result, Plaintiff Engel is entitled to monetary damages for his injuries, including, without
 6   limitation: compensatory damages for the impairment of his reputation; personal humiliation;
 7   mental anguish and suffering; mental and emotional distress; financial harm; and the loss of
 8   gainful employment, including, without limitation, future impairment for Plaintiff’s chosen
 9   profession; attorneys’ fees and costs.
10                                 SECOND CLAIM FOR RELIEF
                   Deprivation of Constitutional & Civil Rights and Conspiracy Claim
11
                          (Bivens Claims - All GOVERNMENT DEFENDANTS
12                         First, Fourth, Fifth & Eighth Amendment Violations)
13          125.     Plaintiff fully incorporates herein by reference all allegations contained in
14   paragraphs 1 through 124 of this Complaint.
15          126.     In Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403
16   U.S. 388 (1971), the Supreme Court “recognized for the first time an implied private action for
17   damages against federal officers alleged to have violated a citizen’s constitutional rights.”
18   Western Radio Services Co. v. U.S. Forrest Service, 578 F.3d 1116, 1119 (9th Cir. 2009)
19   (quoting Ashcroft v. Iqbal, 556 U.S. 662, 673 (2009)).
20          127.     “Specifically, the Court in Bivens allowed a plaintiff to bring a damages action in
21   federal court against individual federal officials for violating the Fourth Amendment, despite the
22   absence of any federal statute authorizing such an action.” Id. (citing Bivens, 403 U.S. at 397).
23          128.     Since that time, the Supreme Court has concluded that “an implied right of action
24   for money damages was consistent with congressional intent” for individual federal official’s
25   violations of the Fifth and Eighth Amendments. Id.; see also Davis v. Passman, 442 U.S. 228
26   (1979) (Fifth Amendment); Carlson v. Green, 446 U.S. 14 (1980) (Eighth Amendment).
27          129.     In 2007, the Supreme Court provided further guidance and declared “a two-step
28   analysis for determining congressional intent as to the appropriateness of a Bivens remedy.”


                                                      39
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 40 of 48




 1   Western Radio Services Co., 578 F.3d at 1119 (quoting Wilkie v. Robbins, 551 U.S. 537, 561-
 2   562 (2007)). Namely: (1) “whether there is ‘any alternative, existing process for protecting’ the
 3   plaintiff’s interests” and, “if the Court cannot infer that Congress intended a statutory remedial
 4   scheme to take the place of a judge-made remedy,” (2) “whether there nevertheless are ‘factors
 5   counseling hesitation’ before devising such an implied right of action.’” Id. (quoting Wilkie, 551
 6   U.S. at 550).
 7          130.     Plaintiff Engel affirmatively alleges, therefore, that, for purposes of his First and
 8   Fifth Amendment Claims, the ’ individual-capacity conduct was purposefully directed with a
 9   discriminatory purpose against him based upon his religious beliefs, and in express
10   contravention of his equal protection and freedom of expression rights. Ashcroft v. Iqbal, 556
11   U.S. 662, 676 (2009) (citing Church of Lukumi Babalu Aye, Inc.v. Hialeah, 508 U.S. 520, 540-
12   41 (1993)). Notably, as memorialized in the Wooten Whistleblower Complaint, the
13   GOVERNMENT DEFENDANTS purposefully, intentionally and willfully engaged in their
14   calculated, egregious conduct because of [Plaintiff’s] religious preference,” including, without
15   limitation, Defendant Stover who exhibited extreme Anti-Mormon bias and religious hatred
16   against the Bundy family and their supporters and, in conjunction with the other
17   GOVERNMENT DEFENDANTS, conducted the Cattle Impoundment Operation in a manner
18   designed to humiliate, victimize and harm Plaintiff.
19          131.     As detailed above, the GOVERNMENT DEFENDANTS, in their individual
20   capacity, fabricated evidence, suborned and provided perjurious testimony, obtained false
21   indictments, unlawfully arrested, falsely imprisoned and held Plaintiff in-custody for fifty-four
22   (54) months and maliciously prosecuted him without probable cause or due process of law.
23          132.     Plaintiff affirmatively alleges that, where, as here, prosecutors and law
24   enforcement officers knowingly, intentionally and willfully engage in the fabrication or
25   falsification of evidence, subornation and providing of perjurious testimony, and engage in other
26   egregious acts during the “investigative function [ ] normally performed by a detective or police
27   officer,” that conduct constitutes a violation of due process. Lanuza v. Love, 899 F.3d 1019,
28   1025-26 (9th Cir. 2018) (citing Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993)); see also


                                                       40
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 41 of 48




 1   Hartman v. Moore, 547 U.S. 250, 260-61 (holding that a Bivens remedy may be available for
 2   malicious prosecution); Engel v. Buchan, 710 F.3d 698, 708 (7th Cir. 2013) (extending Bivens
 3   remedies in the Brady context).
 4          133.    As detailed above, former Chief District Court Judge Navarro previously held,
 5   among other things, that:
 6                  A.      “[T]he government’s conduct in [the Underlying Action] was indeed
                            outrageous, amounting to a due process violation ....” , and that a new
 7                          trial is not an adequate sanction for this due process violation.” Transcript
                            at 21:08-11 (Emphasis Added); and
 8
                    B.      “Even if the government’s conduct did not rise to the level of a due
 9                          process violation, the Court would nonetheless dismiss under its
                            supervisory powers because there has been flagrant misconduct,
10                          substantial prejudice, and no lesser remedy is sufficient ... Number one, to
                            properly remedy the constitutional violation; number two, to protect
11                          judicial integrity by ensuring that a conviction rests only on appropriate
                            considerations validly before a jury; and number three, to deter future
12                          illegal conduct.” Transcript at 21:12-16, 21:20-24.
13          134.    Plaintiff further alleges that the GOVERNMENT DEFENDANTS, in their
14   individual capacity, entered into an express or implied agreement to deprive Plaintiff of his
15   Constitutional rights, memorialized, in part, in their Cattle Impoundment Operation plan and
16   aforementioned fabrication, destruction and concealment scheme. Ting v. U.S., 927 F.2d 1504,
17   1512 (9th Cir. 1991) (setting forth necessary elements to establish a civil conspiracy claim under
18   Bivens); see also Dooley v. Reiss, 736 F.2d 1392, 1394-95 (9th Cir.), cert. denied, 469 U.S.
19   1038 (1984) (holding a conspiracy to deprive a plaintiff of a civil rights action by lying or
20   concealing evidence might constitute actionable deprivation under Bivens).
21          135.    Plaintiff alleges that as a direct, proximate and foreseeable cause of that rogue
22   agreement and civil conspiracy, Plaintiff’s Constitutional rights were actually deprived in
23   contravention of the First, Fourth, Fifth and Eighth Amendment.
24          136.    As a direct, proximate and foreseeable cause of the GOVERNMENT
25   DEFENDANTS’ egregious conduct, performed in their individual capacities, Plaintiff’s First,
26   Fourth, Fifth and Eighth Amendment Constitutional rights, under Bivens, were deprived and,
27   therefore, Plaintiff is entitled to monetary damages for his injuries, including, without
28   limitation: compensatory damages for the impairment of his reputation; personal humiliation;


                                                      41
                Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 42 of 48




 1   mental anguish and suffering; mental and emotional distress; financial harm; and the loss of
 2   gainful employment, including, without limitation, future impairment for Plaintiff’s chosen
 3   profession; attorneys’ fees and costs.
 4                                  THIRD CLAIM FOR RELIEF
                        Declaratory Relief - 42 U.S.C. § 1988 & 28 U.S.C. § 2202
 5
                                              (UNITED STATES)
 6
            137.    Plaintiff fully incorporates herein by reference all allegations contained in
 7
     paragraphs 1 through 136 of this Complaint.
 8
            138.    Pursuant to 42 U.S.C. § 1988, district courts are vested with jurisdiction to
 9
     protect the civil rights of all persons within the United States, and to vindicate same in
10
     conformity with the laws of the United States.
11
            139.    Further, 28 U.S.C. § 2202 expressly enables this Court to enter further, necessary
12
     or proper relief based on a declaratory judgment or decree that might be granted, after
13
     reasonable notice and hearing, against any adverse party whose rights have been determined by
14
     such judgment.
15
            140.    A justiciable controversy exists between the Plaintiff and the UNITED STATES
16
     regarding Plaintiff’s egregious placement and continuing existence on the “Prohibited Persons
17
     List” for purchasing or otherwise acquiring a weapon governed by the Gun Control Act,
18
     18 U.S.C. 922(g) (i.e., based upon fabricated evidence and the GOVERNMENT
19
     DEFENDANTS’ egregious branding and characterization of Plaintiff as a “domestic terrorist”);
20
     for Defendant Willis’s unlawful retention of Plaintiff’s rifle and load-bearing vest which were
21
     egregiously confiscated by the UNITED STATES and the FBI following Plaintiff’s unlawful
22
     arrest; and for other personal property wrongfully confiscated and/or stolen by a confidential
23
     informant and/or FBI agent (including Plaintiff’s (a) 2007 Dodge Ram 3500 customized pick-up
24
     truck; (b) his Suzuki 750 ATV; (c) a Yamaha customized motorcycle; (d) a metal detector;
25
     (e) various rifles and firearms; (f) ammunition; (g) rifle scopes; (h) laser guides / sites; and
26
     (I) over $30,000 in silver coins).
27
            141.    Plaintiff’s and the UNITED STATES’ respective interests are adverse to one
28
     another.

                                                       42
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 43 of 48




 1          142.    Plaintiff has a legally protectable interest in the outcome of this Court’s
 2   resolution of said dispute.
 3          143.    The issue is ripe for adjudication.
 4          144.    As a direct, proximate and foreseeable cause of the UNITED STATES wrongful
 5   placement of the Plaintiff’s name on the Prohibited Persons List and its erroneous maintenance
 6   of same on that List, the UNITED STATES’ unlawful retention of Plaintiff’s rifle and load-
 7   bearing vest, and the UNITED STATES’ unlawful retention of other personal property items
 8   (e.g., weapons, ammunition and gear), Plaintiff has been denied his rights under the Second
 9   Amendment of the United States Constitution, Article I, Section 11 of the Idaho Constitution
10   (Right to Keep and Bear Arms), and for the State of Idaho’s rights regarding same under IRS
11   18-3302J (which vests control over the regulation of, and policies concerning, firearms, firearm
12   accessories and ammunition with the Idaho State Legislature, including, without limitation, the
13   regulation of transfers, sales and purchases of same).
14          145.    As a result, Plaintiff seeks an Order from this Court: (a) restoring his rights to
15   purchase, keep and bear arms; (b) directing the UNITED STATES to remove Plaintiff’s name
16   from the Prohibited Persons List; (c) directing the UNITED STATES to immediately return
17   Plaintiff’s rifle and load-bearing vest which, upon information and belief, remains in the
18   custody, possession and control of Defendant Willis and the FBI; (d) directing the UNITED
19   STATES’ confidential informant and/or FBI agent to immediately return Plaintiff’s personal
20   property (including Plaintiff’s (1) 2007 Dodge Ram 3500 customized pick-up truck; (2) his
21   Suzuki 750 ATV; (3) a Yamaha customized motorcycle; (4) a metal detector; (5) various rifles
22   and firearms; (6) ammunition; (7) rifle scopes; (8) laser guides / sites; and (9) over $30,000 in
23   silver coins); and (e) awarding Plaintiff his costs, fees and expenses, including, without
24   limitation, attorneys’ fees and expert fees under 42 U.S.C § 1988.
25                                FOURTH CLAIM FOR RELIEF
                      (Federal Tort Claims Act Claims - 28 U.S.C. § 2671 et seq.)
26
                                            (UNITED STATES)
27
            146.    Plaintiff fully incorporates herein by reference all allegations contained in
28
     paragraphs 1 through 145 of this Complaint.

                                                      43
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 44 of 48




 1          147.    Pursuant to 28 U.S.C. § 1346(b), “federal district courts have jurisdiction over a
 2   certain category of claims for which the [UNITED STATES] has waived its sovereign immunity
 3   and ‘render[ed]’ itself liable,” including, without limitation, “‘claims that are: [1] against the
 4   United States, [2] for money damages, ... [3] for injury or loss of property, or personal injury or
 5   death [4] caused by the negligent or wrongful act or omission of any employee of the
 6   Government [5] while acting within the scope of his office or employment, [6] under
 7   circumstances where the United States, if a private person, would be liable to the
 8   claimant in accordance with the law of the place where the act or omission occurred.’” F.D.I.C.
 9   v. Meyer, 510 U.S. 471, 477 (1994) (quoting 28 U.S.C. § 1346(b)).
10          148.    “A claim comes within this jurisdictional grant – and thus is ‘cognizable’ under
11   § 1346(b) – if it is actionable under § 1346(b). And a claim is actionable under § 1346(b) if it
12   alleges the six elements outlined above.” Id. (citing Loeffler v. Frank, 486 U.S. 549 (1988)
13          149.    The Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671 et seq., is the
14   exclusive remedy for tort actions against a Federal agency (28 U.S.C. § 2679(a)) and against
15   Federal employees who commit torts while acting within the scope and course of their
16   employment (28 U.S.C. § 2679(b)(1)).
17          150.    As set forth above, the GOVERNMENT DEFENDANTS engaged in certain
18   tortious acts in their official capacities while other acts were performed in their individual
19   capacities for which said Defendants are, and remain, personally liable.
20          151.    With regard to the GOVERNMENT DEFENDANTS’ tortious conduct that was
21   performed while they were “acting within the scope of [their official] office[s] or employment at
22   the time of the incident out of which the [Plaintiff’s] claim[s] arose,” the UNITED STATES is
23   solely liable for that conduct as mandated by 28 U.S.C. § 2679(d)(2)) and the Federal
24   Employees Liability Reform & Tort Compensation Act of 1988 (“Westfall Act”).
25          152.    Similarly, Plaintiff’s exclusive remedy for his tort-based claims against the
26   GOVERNMENT DEFENDANTS’ employers (i.e., the DOJ, DOI, BLM and FBI) is the
27   UNITED STATES (28 U.S.C. § 2679(a)).
28   ...


                                                      44
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 45 of 48




 1           153.    To that end, 28 U.S.C. § 2680(h) expressly provides that the UNITED STATES
 2   is also liable for certain intentional torts that are based on the “acts or omissions” of an
 3   “investigative or law enforcement officer” and include “[a]ny claim arising out of ... false
 4   imprisonment, false arrest, [and] malicious prosecution ....” Millbrook v. U.S., 569 U.S. 50, 52
 5   (2013) (citing 28 U.S.C. § 2680(h); see also Levin v. United States, 568 U.S. 503 (2013)).
 6           154.    Here, Plaintiff has valid State-law tort claims arising out of, related to and
 7   connected with the GOVERNMENT DEFENDANTS’ tortious conduct that was performed in
 8   their official capacity and during the scope and course of their employment with the DOJ, DOI /
 9   BLM and FBI, including, without limitation, the following claims:
10                   A.      False Arrest
11                           In Nevada, to establish false arrest, ‘a plaintiff must show the defendant
12   instigated or effected an unlawful arrest.” Jones v. Las Vegas Metropolitan Police Dept., 2011
13   WL 13305450 at *3 (D.Nev. 2011) (quoting Nau v. Sellman, 757 P.2d 358, 260 (Nev. 1988)).
14   To that end, Plaintiff affirmatively alleges that the GOVERNMENT DEFENDANTS fabricated
15   evidence, suborned and provided perjurious testimony, and egregiously withheld and destroyed
16   exculpatory evidence so that they could erroneously secure Grand Jury Indictments upon which
17   the false arrest warrant was issued against Plaintiff. Plaintiff further alleges that, as a direct,
18   proximate and foreseeable cause of the GOVERNMENT DEFENDANTS’ tortious acts related
19   to the instigation or effectuation of the unlawful arrest of Plaintiff (i.e., those acts performed in
20   their official capacity, scope and employment with the DOJ, DOI/BLM and FBI), the UNITED
21   STATES is, and remains, liable therefor.
22                   B.      False Imprisonment
23                           In Nevada, “[f]alse imprisonment is an unlawful violation of the personal
24   liberty of another, and consists in confinement or detention without legal sufficient authority.”
25   NRS 200.460. “To establish false imprisonment of which false arrest is an integral part, it is ...
26   necessary to prove that the person be restrained of his liberty under probable imminence of force
27   without any legal cause or justification.” Jones, 2011 WL 13305450 at *3 (quoting Hernandez
28   v. City of Reno, 634 P.2d 668, 671 (Nev. 1981). “Thus, ‘an actor is subject to liability to


                                                        45
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 46 of 48




 1   another for false imprisonment ‘if (a) he acts intending to confine the other ... within the
 2   boundaries fixed by the actor, and (b) his act directly or indirectly results in a confinement of the
 3   other, and (c) the other is conscious of the confinement or is harmed by it.’” Id. (quoting
 4   Restatement (Second) of Torts § 35 (1965)). Plaintiff, here, affirmatively alleges that he was
 5   unlawfully detained, imprisoned and in-custody by the UNITED STATES for fifty-four (54)
 6   months, at a sweltering federal-contractor prison in Pahrump, Nevada and at Lompoc
 7   Penitentiary in Lompoc, California. Plaintiff further alleges that, as a direct, proximate and
 8   foreseeable cause of those tortious acts related to his unlawful incarceration (i.e., acts performed
 9   by the GOVERNMENT DEFENDANTS in their official capacity, scope and employment with
10   the DOJ, DOI/BLM and FBI), those acts: (a) were performed with the intention of confining the
11   Plaintiff to prison; (b) they directly or indirectly resulted in the Plaintiff’s confinement; and
12   (c) Plaintiff was conscious of that unlawful confinement. As a result, the UNITED STATES is,
13   and remains, liable therefor.
14                  C.      Malicious Prosecution
15                          In Nevada, “[a] person who maliciously and without probable cause
16   therefor, causes or attempts to cause another person to be arrested or proceeded against for any
17   crime of which that person is innocent” is liable for malicious prosecution. NRS 199.310. In
18   this regard, to state a claim for malicious prosecution under Nevada law, a Plaintiff must allege:
19   “(1) that the defendant lacked probable cause to initiate a prosecution; (2) malice; (3) the prior
20   criminal proceedings were terminated in his favor; and (4) Plaintiff suffered damages.”
21   Anderson v. United States, 2019 WL 6357256 at *2 (D.Nev. 2019) (quoting LaMantia v. Redisi,
22   118 Nev. 27, 30, 38 P.3d 877, 879 (Nev. 2002)). Plaintiff, here, affirmatively alleges that the
23   GOVERNMENT DEFENDANTS’ fabrication of evidence, elicitation and providing of
24   perjurious testimony, along with the egregious withholding and destruction of exculpatory
25   evidence so that they could wrongfully secure a Grand Jury Indictment and arrest warrant
26   against Plaintiff establishes the absence of probable cause, along with the malicious intent of
27   said Defendants’ conduct. Plaintiff further alleges that the UNITED STATES’ dismissal, with
28   prejudice, of all charges against him unequivocally establishes that the Underlying Action was


                                                       46
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 47 of 48




 1   terminated in Plaintiff’s favor. Moreover, as detailed below, Plaintiff sustained damages as a
 2   direct, proximate and foreseeable cause of the aforementioned tortious conduct.
 3                   D.      Intentional Infliction of Emotional Distress
 4                           In Sheehan v. U.S., 896 F.2d 1168, 1172 (9th Cir. 1990), the Ninth
 5   Circuit Court of Appeals expressly recognized the appropriateness of an intentional infliction of
 6   emotional distress claim in FTCA actions. To that end, in Nevada, “[t]he elements of a cause of
 7   action for intentional infliction of emotional distress are ‘(1) extreme and outrageous conduct
 8   with either the intention of, or reckless disregard for, causing emotional distress, (2) the
 9   plaintiff’s having suffered severe or extreme emotional distress and (3) actual or proximate
10   causation.’” Dillard Dept. Stores, Inc. v. Beckwith, 115 Nev. 372, 378, 989 P.2d 882, 886 (Nev.
11   1999). Plaintiff here affirmatively alleges that the GOVERNMENT DEFENDANTS’ conduct
12   (i.e., for those acts performed in their official capacity, scope and employment with the DOJ,
13   DOI/BLM and FBI) was: (1) extreme and outrageous and accomplished with the intent, or
14   reckless disregard for, causing Plaintiff emotional distress; (2) the Plaintiff, in fact, has suffered,
15   and continues to suffer from, severe and extreme emotional distress; which (3) was actually or
16   proximately caused. As a result, the UNITED STATES is, and remains, liable for Plaintiff’s
17   damages (discussed below).
18                   E.      Theft / Conversion
19                           Conversion is “a distinct act of dominion wrongfully exerted over
20   another’s personal property in denial of, or inconsistent with his title or rights therein or in
21   derogation, exclusion or defiance of such title or rights.” Wantz v. Redfield, 74 Nev. 196, 198,
22   326 P.2d 413, 414 (1958). Conversion is an act of general intent, which does not require
23   wrongful intent and is not excused by care, good faith, or lack of knowledge. Evans v . Dean
24   Witter Reynolds, Inc., 116 Nev. 598, 606, 5 P.3d 1043, 1048 (2000). Upon information and
25   belief, an FBI confidential informant and/or federal agent befriended Mr. Engel during the two
26   years after the Toquop Wash incident and prior to his arrest. Following Mr. Engel’s arrest, the
27   confidential informant / federal agent entered onto Mr. Engel’s property (without permission)
28   and removed various items of Mr. Engel’s personal property with the government’s knowledge


                                                       47
              Case 2:21-cv-01648 Document 1 Filed 09/07/21 Page 48 of 48




 1   and/or consent, including, without limitation: (1) his 2007 Dodge Ram 3500 customized pick-up
 2   truck; (2) his Suzuki 750 ATV; (3) a Yamaha customized motorcycle; (4) a metal detector; (5)
 3   various rifles and firearms; (6) ammunition; (7) rifle scopes; (8) laser guides / sites; and (9) over
 4   $30,000 in silver coins. In aggregate, Mr. Engel has sustained $200,000 in property damages
 5   related to the theft of his property.
 6           155.    Pursuant to 28 U.S.C. § 1346(b), Plaintiff has timely and properly submitted a
 7   Claim for Damage, Injury or Death to the UNITED STATES and its requisite agencies and, as
 8   such, has fully satisfied his obligation to present his FTCA claims to the Court.
 9           WHEREFORE, Plaintiff is entitled to judgment against the Defendants, and each of
10   them, for the following relief:
11           A.      Monetary damages in an amount to be proven at trial;
12           B.      Attorneys’ fees and costs as to Counts One through Three;
13           C.      Pre-judgment and post-judgment interest pursuant to law;
14           D.      For hedonic damages in favor of the Plaintiff for the impairment of his future
15   employment opportunities;
16           E.      Compensatory damages arising out of, related to or connected with the
17   reputational harm of being branded a “domestic terrorist;”
18           F.      Declaratory relief as to the GOVERNMENT DEFENDANTS’ wrongful
19   placement of Plaintiff on the “Prohibited Persons List” for purchasing, keeping and bearing
20   firearms, and the return of his rifle and load-bearing vest; and other personal property;
21           G.      All such other and further relief as the Court may deem just and equitable,
22   including, without limitation, post-judgment attorneys’ fees and costs.
23           RESPECTFULLY SUBMITTED this 7th day of September, 2021.
24                                                                     
                                                       Marquiz Law Office
25                                                          Professional Corporation
                                                                       
26
                                                   By: /s/ Craig A. Marquiz, Esq.
27                                                    Craig A. Marquiz, Esq.
                                                      3088 Via Flaminia Court
28                                                    Henderson, NV 89052
                                                       Counsel for Plaintiff

                                                       48
